                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ROBERT LEE STINSON,

            Plaintiff,
                                                   Case No. 09-cv-1033-pp
      v.

CITY OF MILWAUKEE,1
JAMES GAUGER,
DR. LOWELL T. JOHNSON, and
RAYMOND D. RAWSON,

            Defendants.
______________________________________________________________________________

           ORDER RESOLVING REMAINING DAUBERT MOTIONS
                       (DKT. NOS. 189, 191, 194, 196)
______________________________________________________________________________

      On February 7, 2019, the court held a hearing on the parties’ Daubert2

motions. Dkt. No. 282. The court ruled on several of the motions but took

others under advisement. This order resolves the remaining motions.

I.    Preface

      In considering the parties’ arguments, it is helpful to understand two

things: the factual basis for the plaintiff’s claims, and the claims themselves.

      A.    Factual Basis for the Plaintiff’s Claims

      On September 30, 2013, Judge Charles N. Clevert, to whom this case

was assigned until September 2017, denied the defendants’ motions for

summary judgment; he provided an extensive recitation of the facts he


1 The City remains a defendant solely for purposes of the plaintiff’s
indemnification claim.
2 Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).


                                        1

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 1 of 95 Document 287
considered. Dkt. No. 129 at pp. 3-25. In its en banc ruling on the defendants’

interlocutory appeal from Judge Clevert’s ruling, the Seventh Circuit also

provided a summary of the facts. Dkt. No. 152 at 2-10.

      Judge Clevert and the Seventh Circuit considered the facts in the light

most favorable to the plaintiff (as required at the summary judgment stage).

Neither court had the benefit of expert witness discovery. For the purpose of

providing context for the rulings in this order, the court has summarized the

facts relied upon by Judge Clevert and the Seventh Circuit. The court

understands that the parties—particularly the defendants—dispute many of

these facts, and that at trial, the jury will not be obligated to view any facts in

the light most favorable to the plaintiff. The below are not “factual findings,” in

the legal sense.

             1.    Events Preceding the Crime for Which the Plaintiff Was
                   Convicted

      In early November 1982, a man named Ricky Johnson was murdered.

Defendant James Gauger and his (now-deceased) partner Tom Jackelen were

the homicide detectives assigned to investigate the murder. The night of the

murder, the plaintiff was with three other men; a witness told police that two of

those men were present when Johnson was shot. Detectives interrogated the

plaintiff as part of their investigation, but after recounting what he’d done that

night, the plaintiff said he had no information about who had killed Ricky

Johnson. The police did not believe him; the plaintiff continued to tell them he

knew nothing. Eventually, charges were dropped. The plaintiff alleges that



                                         2

        Case 2:09-cv-01033-PP Filed 02/21/19 Page 2 of 95 Document 287
Gauger believes that the plaintiff and the men he was with that night

committed the murder, but that Gauger was not able to prove it.

            2.     The Crime for Which the Plaintiff Was Convicted

      Ione Cychosz was killed on November 3, 1984 (two years after Ricky

Johnson). She was found in a back yard, almost nude but for a bra and a shirt

bunched around her neck. Her body was severely bruised and bore bite marks

in several areas. Someone from the medical examiner’s office authorized

retaining defendant Johnson as a forensic odontology expert. Gauger—lead

detective along with Jackelen—recalled that this was the first homicide

investigation in which he’d participated that involved collection and use of bite

mark evidence. Johnson recommended using David Cadle, a photographer for

the state crime lab, to take pictures. Johnson examined the body on the day of

the murder, and Cadle took pictures of the bite marks on the body. Johnson

took rubber impressions of the bite marks on the victim’s right breast, and

came back the next day to extract tissue from that same area. Johnson made a

sketch of the assailant’s teeth and showed it to Gauger and Jackelen before

their first visit to the crime scene, so before they started interviewing witnesses,

the detectives had reason to believe that they were looking for someone with a

missing tooth and a twisted tooth.

      Three days after the murder, the detectives went to the scene and began

interviewing neighbors who had not been previously interviewed. One of those

neighbors was the plaintiff; he lived in a home close to the scene with his

mother, twin brother and younger siblings. Jackelen interviewed the plaintiff.

                                         3

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 3 of 95 Document 287
The plaintiff’s right central incisor tooth is fractured, decayed almost to the

gum line.

      After the detectives finished interviewing people in the plaintiff’s

household, Jackelen told Gauger that they had their man. The detectives spoke

with the plaintiff again, saying something that made him laugh, and saw that

he had a missing tooth. They went to the district attorney with this

information, but the prosecutors felt this was not enough to establish probable

cause for a search warrant to examine the plaintiff’s teeth. They asked Johnson

whether he could identify a biter based on the bite marks; Johnson responded

that he could under the right conditions, if he had a mock-up of the suspect’s

dentition. At some point, the idea of conducting a John Doe investigation came

up.

      About a week later, the detectives met with Johnson. The next day, the

detectives interviewed and prepared reports on two other suspects; Johnson

reviewed their dentition and ruled them out as suspects.

      A few weeks later, Johnson collaborated with a police sketch artist and

created a second sketch of the biter’s dentition. The sketch was done from

Johnson’s memory; it was to be used to help police understand dental

terminology and to help find the assailant.

      The district attorney began a John Doe proceeding, and the plaintiff was

subpoenaed to the hearing. Johnson was there (he’d never met the plaintiff

before). Johnson testified that if he could look into the plaintiff’s mouth, he

could figure out whether he could exclude the plaintiff as the biter, or whether

                                         4

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 4 of 95 Document 287
he’d need more evidence. The judge allowed Johnson to examine the plaintiff’s

mouth for fifteen to twenty seconds, after which Johnson concluded that the

plaintiff’s teeth were consistent with what he expected from his analysis of the

bite marks. He opined that there was reason to conduct a more detailed study.

The judge ordered the plaintiff to submit to an examination by Johnson, as well

as to having photos and impressions taken. The plaintiff submitted to those

procedures on December 3, 1984.

      Using various methods, Johnson compared the bite marks to the

plaintiff’s dentition, and expressed the opinion that the plaintiff’s teeth were

identical to the ones that caused the bite mark injuries on the victim. The

detectives presented this information to the prosecutor, who—after speaking

with Johnson—concluded that there was enough evidence to charge the

plaintiff, but that questions remained. Either the prosecutor or Johnson

selected defendant Rawson to give them a second opinion on the bite mark

match. In January 1985, Johnson contacted Rawson (who had a dental

practice in Las Vegas); the two men had been colleagues and professional

acquaintances for several years.

      On January 17, 1985, the detectives traveled to Las Vegas with the

preserved skin tissue samples, photographs and dental molds. Rawson went to

Gauger’s hotel room and spent one to three hours reviewing the evidence. He

verbally confirmed Johnson’s findings.

      On January 21, 1985, the district attorney’s office charged the plaintiff

with first-degree murder. The State presented some of the bite mark evidence

                                         5

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 5 of 95 Document 287
at the preliminary hearing, and Johnson testified. The judge found probable

cause, and bound the plaintiff over for trial.

      In March 1985, Rawson asked to see the bite mark evidence a second

time. (He did not get the drawing the police sketch artist had created for

Johnson.) Rawson reviewed the materials Johnson had created, and again

confirmed Johnson’s conclusions. Johnson and Rawson both wrote expert

reports for the prosecution.

      The plaintiff went to trial in early December 1985. No witness provided a

motive for the plaintiff to have killed the victim, nor did any witness testimony

link the plaintiff to the murder. There was some evidence that the plaintiff had

given conflicting versions of his location the night of the murder, and that his

version of events conflicted with the version testified to by one of the friends

he’d been with that night. The plaintiff’s lawyer moved to exclude the bite-mark

evidence; in response, Rawson testified about his views of the quality of

Johnson’s work. Johnson also testified. On December 12, 1985, the jury

returned a guilty verdict.

            3.     Exoneration of the Plaintiff

      Some twenty-three years later, the DNA evidence from the crime scene

was analyzed; the testing excluded the plaintiff. An attorney at the Wisconsin

Innocence Project asked a forensic odontologist named Gregory Golden to put

together a panel of forensic odontologists to reanalyze the bite mark evidence

put together by Johnson and photographer Cadle. The panel (which included

an odontologist named David R. Senn) did so, and concluded that the bite

                                         6

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 6 of 95 Document 287
mark evidence excluded the plaintiff. The plaintiff’s conviction was vacated in

January 2009, and he was released from prison. Seven months later, the State

dismissed all charges against him.

            4.    Identification of the Assailant

      In the spring of 2010, the Wisconsin State Crime DNA Database matched

the DNA profile from the crime scene to a convicted felon named Moses Price. A

month later, Price confessed that he’d found himself standing over the victim’s

body, holding a bloody knife, after having blacked out. The State hired a

forensic odontologist named Paula Brumit to reanalyze the bite mark evidence.

She concluded that she could not exclude Price as the biter, but that the

evidence excluded the plaintiff. The State charged Price with the murder in May

2012. He pled guilty in July 2012.

            5.    This Lawsuit

      The plaintiff filed this civil rights suit in November 2009, a few months

after the State dropped the charges against him. The parties conducted

discovery, and in October 2012, the defendants filed for summary judgment.

Dkt. Nos. 90, 96, 100. On September 30, 2013, Judge Clevert denied those

motions. Dkt. No. 129. The defendants took an interlocutory appeal from Judge

Clevert’s decision on immunity grounds. Dkt. Nos. 130-147. On August 18,

2017, the Seventh Circuit—sitting en banc—dismissed the qualified immunity

appeals and affirmed Judge Clevert’s rulings as to absolute immunity. Dkt. No.

152; Stinson v. Gauger, 868 F.3d 516 (7th Cir. 2017). The parties had not

conducted expert discovery prior to Judge Clevert’s summary judgment ruling,

                                        7

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 7 of 95 Document 287
so this court ordered the plaintiff to disclose the identities of its expert

witnesses, along with their reports, by December 29, 2017. Dkt. No. 155. After

some extensions, the plaintiffs disclosed their experts in the summer of 2018.

      On November 6, 2018, the plaintiff filed two motions; one to partially

exclude the testimony of plaintiff’s experts Drs. Golden, Senn, and Brumit, dkt.

no. 189; and one to exclude certain testimony of defendants’ expert Dr. Lowell

Levine, dkt. no. 191. Eight days later,3 the defendants also filed two motions;

one to exclude certain testimony of plaintiff’s expert Dr. C. Michael Bowers,

dkt. no. 194; and one to exclude testimony from other plaintiff’s experts, dkt.

no. 196. The court resolved some of these motions at the final pretrial

conference on February 7, 2019. Dkt. No. 282.

      B.     The Plaintiff’s Claims

      The plaintiff has eight4 surviving substantive claims from his second

amended complaint (dkt. no. 51):

      Count I:     Under 42 U.S.C. §1983, the plaintiff alleges that the

individual defendants conspired to violate his constitutional right to a fair trial

in violation of the due process clauses of the Fifth and Fourteenth

Amendments, by “deliberately” withholding exculpatory evidence and

“fabricat[ing] false reports and other evidence, thereby misleading and



3 The parties originally had the same deadline for filing Daubert motions, but
the court struck the defendants’ original filings as an attempt to circumvent
page limit requirements. Dkt. No. 193. The court ordered the defendants to file
their revised motions by November 14, 2018. They complied.
4 The plaintiff’s ninth surviving claim is an indemnification claim against the

City.
                                          8

        Case 2:09-cv-01033-PP Filed 02/21/19 Page 8 of 95 Document 287
misdirecting the criminal prosecution.” Dkt. No. 51 at 13. To prove this claim,

the plaintiff must prove by a preponderance of the evidence that the defendants

conspired to deprive the plaintiff of his right to a fair trial by knowingly

concealing and/or fabricating evidence (Seventh Circuit Pattern Jury

Instruction 7.14, (Aug. 2017 rev.)),5 and that they did, in fact, deprive him of

that right. See Vaden v. Vill. of Maywood, Ill., 809 F.2d 361, 366 (7th Cir. 1987)

(“To state a claim for relief under 42 U.S.C. § 1983, [the plaintiff] must allege

not only that the defendants conspired under color of state law to deprive [him]

of [his] constitutional rights, but also that [he] was in fact deprived of those

rights.”).

       Count IV:   Under 42 U.S.C. §1983, the plaintiff alleges that one or more

of the individual defendants stood by and failed to intervene as others violated

his constitutional rights. To prove this claim, the plaintiff must prove by a

preponderance of the evidence that a defendant knew that others were about to

violate his constitutional rights, that the defendant had an opportunity to

prevent the harm, but that the defendant failed to take reasonable steps to do

so. Seventh Circuit Pattern Jury Instruction 7.22, (Aug. 2017 rev.).

       Count V:    Under 42 U.S.C. §1983, the plaintiff alleges that the

individual defendants conspired to violate his constitutional rights by framing



5 The parties have submitted proposed jury instructions; they do not agree on
the instructions the court should give. By citing instructions in this order, the
court does not mean to imply that it has ruled on the disputes over the jury
instructions. It references the instructions only to illustrate its point that most
of the plaintiff’s claims require him to prove that the defendants acted
knowingly or intentionally.
                                          9

        Case 2:09-cv-01033-PP Filed 02/21/19 Page 9 of 95 Document 287
him for the murder and depriving him of exculpatory materials that would have

led to his timely exoneration on false charges. Again, the plaintiff must prove

by a preponderance of the evidence both the conspiracy—the agreement—and

the intent to deprive the plaintiff of his constitutional rights.

      Count VII: The plaintiff alleges that the defendants made intentional

misrepresentations to the police and/or the prosecution that the plaintiff’s

dentition matched the bite marks on the victim’s body. Under Wisconsin law, to

prove intentional misrepresentation, the plaintiff must show by a

preponderance of the evidence that the defendant either knew the

representation was not true or recklessly did not care whether it was true, and

must show that the defendant made the representation with the intent to

deceive. Wis. JI-CIVIL 2400.

      Count VIII: The plaintiff alleges that the defendants made negligent

misrepresentations to the police or prosecution.

      Count IX:    The plaintiff alleges that the defendants negligently inflicted

severe emotional distress on the plaintiff by manipulating the bite mark

evidence.

      Count X:     The plaintiff alleges that “by wrongfully inculpating Plaintiff

in a crime he did not commit,” the defendants intentionally caused him

emotional distress. Under Wisconsin law, this claim requires the plaintiff to

show that the defendants “acted for the purpose of causing emotional distress

to the other person.” Wis. JI-CIVIL 2725.




                                         10

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 10 of 95 Document 287
      Count XI:    The plaintiff alleges that the defendants maliciously

prosecuted him, by making false accusations, withholding evidence and

fabricating evidence. Under Wisconsin law, the plaintiff must show that the

defendants acted with malice—that they had “a hostile or vindictive motive, or

act[ed] primarily for a purpose other than bringing a guilty person to justice.”

Wis. JI-CIVIL 2600.

      C.     Daubert Issues

      The admissibility of expert testimony is governed by Fed. R. Evid. 702

and Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993). Rule 702 says that

a witness “may” testify as an expert if the witness is “an expert by knowledge,

skill, experience, training, or education;” the expert’s knowledge “will help the

trier of fact to understand the evidence or to determine a fact in issue;” the

expert’s testimony is “based on sufficient facts or data” and is “the product of

reliable principles or methods;” and the expert “has reliably applied the

principles and methods to the facts of the case.”

      The Supreme Court has held that the Federal Rules of Evidence “assign

to the trial judge the task of ensuring that an expert’s testimony both rests on

a reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at

597. The Daubert Court held that under Rule 702, a court must engage in a

three-step inquiry before allowing a witness to testify as an expert. Id. at 592.

The court must “determine . . . whether the expert is proposing to testify to (1)

scientific knowledge that (2) will assist the trier of fact to understand or

determine a fact at issue.” Id. at 592. Next, the court must determine whether

                                         11

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 11 of 95 Document 287
“the reasoning or methodology underlying the testimony is scientifically valid.”

Id. at 592-93. Third, the court must determine “whether that reasoning or

methodology properly can be applied to the facts at issue.” Id. at 593. “Daubert

interpreted an earlier version of Rule 702, but it remains the gold standard for

evaluating the reliability of expert testimony and is essentially codified in the

current version of Rule 702.” Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d 796,

806 (7th Cir. 2013) (citing Lees v. Carthage College, 714 F.3d 516, 521 (7th Cir.

2013)).

      The plaintiff filed two Daubert motions—one asking the court to prohibit

the defendants from questioning three of the plaintiff’s experts about five

topics, dkt. no. 189, and a second asking the court to prohibit defense expert

Levine from testifying on nine topics, dkt. no. 191. The defendants also filed

two Daubert motions—one asking the court to prohibit the plaintiff’s “primary”

expert, Dr. Bowers, from presenting testimony on nine topics, dkt. no. 194, and

one asking the court to (a) prohibit the plaintiff’s other experts from testifying

on three topics, (b) exclude one of the plaintiff’s proposed experts altogether,

and (c) prohibit the plaintiff’s police procedures expert from testifying as to one

topic, dkt. no. 196.

      Only a few of the parties’ twenty-eight sub-motions ask the court to

exclude a witness, or a portion of a witness’s testimony, on the ground that the

witness is not qualified to present expert testimony; the court ruled on most of

those motions at the final pretrial conference. Many of the sub-motions relate

to the requirement under Rule 702 and Daubert that an expert’s testimony be

                                        12

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 12 of 95 Document 287
“relevant to the task at hand.” Daubert, 509 U.S. at 597. To be “relevant” for

purposes of Rule 702, the testimony must assist the trier of fact to understand

the evidence or to determine a fact at issue. Relevant evidence is evidence “that

has any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be

without the evidence.” Id. at 587.

II.   Analysis

      A.    Plaintiff’s Motion to Partially Exclude Testimony of Dr. Golden,
            Dr. Senn, and Dr. Brumit: #3 This Court Should Bar Testimony
            About How the Science of Forensic Odontology Has Changed (Dkt.
            No. 190 at 8)

      In 1984 and 1985, defendants Johnson and Rawson formulated their

opinions on whether the plaintiff’s dentition matched the bite marks on the

victim’s body, and they testified to those opinions at the plaintiff’s 1985

criminal trial. The plaintiff and the defendants want to present expert witness

testimony from forensic odontologists who reviewed the 1984/85 evidence

between 2008 and 2018—a quarter century or more later. The chronology of

events explains why this would be—it was not until the first decade of the

twenty-first century that the information that exonerated the plaintiff came to

light. But the necessary fact that experts in the twenty-first century, who have

the advantage of hindsight and more advanced assumptions, methods, and

technology, have been asked to opine on the work done by Johnson and

Rawson in 1984/85 has created an issue that permeates several of the Daubert

motions.



                                        13

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 13 of 95 Document 287
        Dr. Golden and Dr. Senn were members of the four-person panel

organized by the Wisconsin Innocence Project to conduct a re-analysis of the

bite mark evidence after DNA analysis excluded the plaintiff as the person who

killed Ione Cychosz. Dkt. No. 205-15. The Innocence Project contacted Dr.

Golden in February 2007—twenty-two years after the plaintiff was convicted—

and asked him to chair a panel of forensic odontologists who would investigate

the bite-mark evidence in the case. Id. at 5. The panel conducted its review and

analysis, and issued its report on February 13, 2008. Dkt. No. 205-15. The

report discusses “technological advances since 1985” that had “reduced the

risk of erroneous identification by ensuring greater precision and accuracy.” Id.

at 4.

        The district attorney’s office contacted Dr. Brumit on June 20, 2010—

twenty-four-and-a-half years after the plaintiff’s conviction—to review the bite

mark evidence. Dkt. No. 198-26. On June 27, 2011, she issued an opinion that

excluded two of the three individuals whose dentition she’d been given and

indicated that she could not exclude a third. Id. A few months later, on

September 30, 2011, the district attorney’s office asked Brumit to compare the

plaintiff’s dentition to the bite marks on the victim’s body. Dkt. No. 198-27. On

March 17, 2012, she issued an opinion concluding that the plaintiff could be

excluded as the person who caused the bite marks on the victim. Id.




                                       14

        Case 2:09-cv-01033-PP Filed 02/21/19 Page 14 of 95 Document 287
      The plaintiff wants to call Golden, Senn, and Brumit as expert

witnesses.6 He indicates, however, that at the depositions of these witnesses,

the defendants asked them questions about how the science of forensic

odontology had changed in the years between the plaintiff’s conviction and the

dates when they had conducted their reviews and analyses. Dkt. No. 190 at 8.

The plaintiff concedes that the field has changed but argues that the court

should not allow the defendants to question these witnesses on this topic. Id.

He argues that Johnson and Rawson have taken the position that their

1984/85 conclusions—that the bite marks on the victim’s body were made by

the plaintiff—were correct, and that subsequent advances in the field of

forensic odontology have not altered those conclusions. Id. The plaintiff alleges

that Johnson and Rawson fabricated their findings in 1984/85, not that they

made errors as a result of primitive technology or inadequate understanding of

the relevant science. Id. at 9.

      The defendants respond that they need to educate the jury on the

changes in the field to rebut the anticipated testimony of the plaintiff’s primary

odontological expert, Dr. Bowers. Dkt. No. 203 at 6-7. They argue that Bowers’

expert witness report conflates (perhaps deliberately) the practices and

assumptions governing bite mark analysis in the mid-1980s with the practices

and assumptions applicable in the twenty-first century.7 Id. at 7. They assert



6 Because Golden is deceased, his “testimony” will consist of excerpts from his
May 2018 deposition.
7 The court shares the defendants’ concerns in this regard and will address

those concerns later in the order.
                                        15

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 15 of 95 Document 287
that the plaintiff is going to ask the jury to decide whether Johnson and

Rawson got it wrong deliberately in order to frame the plaintiff, and argue that

“[e]vidence related to the massive changes in the science and the technology

related thereto that have occurred in the decades since 1985 goes directly to

that question.” Id. They conclude by stating,

      The undeniably significant changes in the science of forensic
      odontology as well as the technology available in the practice of
      forensic odontology in the decades intervening since 1985 is not only
      relevant to [the plaintiff’s] allegations in this lawsuit, they are critical
      considerations in addressing them. The limitations in the
      understanding of the science in 1985, and the technology that was
      available in 1985 versus that which is available today, make it less
      likely that Dr. Johnson and Dr. Rawson “got it wrong” deliberately
      in 1985.

Id. at 9 (emphasis in original).

      The plaintiff replies that he will not ask the jury to judge Johnson and

Rawson’s conclusions using modern standards, and regardless, that Johnson

and Rawson are not claiming that they would have come to a different

conclusion using modern standards. Dkt. No. 208 at 7. The plaintiff

acknowledges, however, that it is impractical to expect Golden, Senn and

Brumit to testify that they excluded the plaintiff as the biter twenty-five to

thirty year after the fact without acknowledging that they did so using more

advanced science than existed in 1984/85. To that end, he proposes that the

court allow each expert to testify to his or her conclusions and the

technology/procedures used to reach those conclusions, and that the court

allow cross-examination of each expert regarding whether that technology or

those procedures were available in 1984/85. Id. at 10. He argues that the court

                                          16

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 16 of 95 Document 287
should preclude the defendants from arguing that because the field of forensic

odontology was arguably nascent in 1984/85, and because the technology

available then was less advanced than the technology available to Golden, Senn

and Brumit, it is unlikely, or impossible, that the defendants fabricated or

manipulated evidence to frame the plaintiff.

      The gist of the plaintiff’s claims appears to be that Gauger was either

frustrated with the plaintiff for refusing to cooperate in the Ricky Johnson

investigation or driven by a firm belief that the plaintiff was involved in

Johnson’s murder. When, in the course of canvassing the neighborhood during

the Cychosz investigation, looking for a suspect with a missing tooth and a

twisted tooth, Gauger came across the plaintiff, he saw an opportunity to right

what he saw as a wrong. The plaintiff appears to contend that Gauger co-opted

Johnson into manipulating the evidence, as well as the casts and photos of the

plaintiff’s dentition, to make it look as if the plaintiff’s dentition matched the

marks on Cychosz’s body, when Johnson knew that there was not a match.

The plaintiff also appears to contend that either Johnson, Gauger or Jackelen,

or all three, brought Rawson into the conspiracy.

      If this is the plaintiff’s theory, it is hard to see how subsequent advances

in the field of forensic odontology tend to make it more or less probable that the

defendants fabricated or manipulated evidence to make the plaintiff look guilty

when they knew he was not. Whether the field of forensic odontology in

1984/85 was primitive or unsophisticated relative to the field in 2008 or 2010

is not the question; the question is whether, regardless of the sophistication of

                                         17

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 17 of 95 Document 287
the science, the defendants manipulated the science to achieve a desired

outcome—an outcome that an honest and procedurally proper analysis of the

evidence using the science existing at that time would not have supported.

      If the defendants were arguing that they reached an erroneous

conclusion due to good faith reliance on primitive science, the court would

grant the plaintiff’s motion without qualification. But that is not what the

defendants are arguing. The defendants assert that they got it right when they

concluded that the bite marks on the victim’s body were made by the plaintiff.

      The plaintiff plans to have Golden, Senn, and/or Brumit testify to their

conclusions that the bite marks on the victim’s body were not made by the

plaintiff’s teeth. It ought to be unnecessary for the plaintiff to present evidence

of his innocence. The plaintiff has been exonerated; the State is not alleging

that the plaintiff is guilty of the murder of Ione Cychosz, and the man who

confessed to the crime has been convicted and sentenced.

      The plaintiff reiterates, however, that the defendants are not arguing they

made a mistake in 1984/85. While the defendants stated multiple times at the

final pretrial conference that they would stipulate to the fact that DNA analysis

had demonstrated the plaintiff was not guilty, they continue to assert that they

were correct in 1984/85 when they concluded that the plaintiff’s dentition

matched the bite marks on the body. At trial, they want to tell the jury that

they were right—they want to demonstrate to the jury that the evidence they

had in 1984/85 shows that the plaintiff’s teeth made the bite marks on the

victim’s body.

                                        18

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 18 of 95 Document 287
      The plaintiff responds that if the defendants are going to maintain that

their 1984/85 conclusions were correct, the court must allow the plaintiff to

show that the teeth that made those bite marks weren’t his, citing the Seventh

Circuit’s decision in Parish v. City of Elkhart, In., 702 F.3d 997 (7th Cir. 2012).

In Parish, the innocent plaintiff brought a wrongful conviction suit. Id. at 998-

99. The jury found in favor of the plaintiff, but awarded an “astoundingly low”

amount of damages for the eight years the plaintiff had been wrongfully

imprisoned. Id. at 999. At the Seventh Circuit, the plaintiff argued that the

district court erred in refusing to allow him to present evidence of his

innocence. The appellate court reviewed the evidence and found that while the

defense had introduced significant testimony of the plaintiff’s guilt, the trial

court had excluded evidence of his innocence. Id. The Seventh Circuit

concluded that the district court’s rulings “improperly limited the introduction

of evidence relating to [the plaintiff’s] innocence, and that evidence was critical

to the damages issue,” and so it vacated the damages award and remanded for

a new trial on damages. Id. at 1003.

      The Sixth Circuit cited Parish in holding that a district court did not err

in admitting evidence of innocence in a malicious prosecution case. Ayers v.

City of Cleveland, 773 F.3d 161, 169-170 (6th Cir. 2014). In Ayers, the court

found that the evidence to which the defense objected “tended to prove that

[the plaintiff] did not kill [the victim], which bears on the [plaintiff’s] malicious-

prosecution claim . . . .” Id. at 169. The Ayers court also concluded that




                                          19

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 19 of 95 Document 287
“[e]vidence concerning [the plaintiff’s] innocence is also relevant to the issue of

damages.” Id.

      Under Parish, this court must allow the plaintiff to provide the jury with

the evidence that proved his innocence, including bite mark analysis by

Golden, Senn and/or Brumit.8 But the testimony of these witnesses is relevant

to that topic only—the plaintiff’s right to show the jury that he is not guilty of

the crime. It is not relevant to the question of whether the defendants, using

the knowledge and technology available in 1984/85, manipulated or fabricated

evidence. The jury should hear about “modern” assumptions, methods and

technologies only to the extent that they should know whether any of Golden,

Senn or Brumit’s conclusions were the result of using methods or technologies

that were not available in 1984/85.

      The plaintiff’s proposal appropriately resolves this motion. The parties

may ask Golden, Senn and/or Brumit what conclusions they reached regarding

whether the plaintiff’s teeth made the bite marks on the victim’s body. They

may ask what assumptions, methods and technologies the witnesses used to

reach those conclusions. And they may ask whether those assumptions,

methods and technologies existed in 1984/85.

      The court will not allow the plaintiff to argue that because experts using

more modern assumptions, methods, and technologies reached a different


8 The parties should not interpret this ruling to mean that the plaintiff may
present the kind of full-throated defense he might present were he on trial for
the murder today. The court will confer with the parties at a later pretrial
conference about avoiding duplicative or cumulative evidence, and about how
to keep the focus of the trial on the claims in the amended complaint.
                                        20

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 20 of 95 Document 287
result, Johnson and Rawson necessarily manipulated or fabricated evidence.

The court will not allow the plaintiff to (in the defendants’ words) argue for the

jury to judge Johnson and Rawson’s methods and conclusions using modern

assumptions, methods, and technologies. Conversely, the court will not allow

the defendants to make the strained argument that because forensic

odontology was less sophisticated, or more “primitive,” in 1984/85, it is less

likely (or unlikely) that the defendants manipulated or fabricated evidence to

make it look as if the plaintiff committed a crime they knew was not supported

by the evidence.

      B.     Plaintiff’s Motion to Partially Exclude Testimony of Dr. Golden,
             Dr. Senn, and Dr. Brumit: #4 This Court Should Preclude Any
             Opinion Testimony on Whether Cross-Examination or Hiring a
             Competing Expert is Best Practice for Challenging an Expert, or
             Can Cure Fabrication (Dkt. No. 190 at 10)

      At their depositions, the defendants asked Golden, Senn and Brumit

questions about whether hiring an opposing forensic odontology expert, or

conducting cross-examination of the prosecution’s experts, would have been

effective ways to reveal the flaws in the prosecution experts’ opinions. Dkt. No.

190 at 10.

      To the extent that this motion asks the court to bar the defendants from

asking Golden, Senn and Brumit for a legal conclusion about effective

techniques for rebutting expert witness testimony, the court granted the

motion at the February 7, 2019 hearing. But there was another issue buried in

the motion, one the court did not resolve at that hearing.




                                        21

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 21 of 95 Document 287
      Before the plaintiff’s criminal trial, his criminal defense attorney tried to

find a bite mark expert to testify for the defense. Dkt. No. 129 at 21. The

prosecution provided him with a list of fifty-four “diplomates”9 of the American

Board of Forensic Odontology from which he could try to find an expert. Id.;

Dkt. No. 192-3 at 35-36. The plaintiff’s lawyer retained Dr. George R. Morgan,

but did not call Morgan to testify at the criminal trial and did not offer

Morgan’s report as evidence. Dkt. No. 129 at 21. Toward the end of the trial,

counsel submitted Morgan’s resume, report and a cover letter to the trial court,

which sealed the documents “for appellate purposes.” Id. The court unsealed

the documents in 2008. Id. at 22.

      The plaintiff argues that the defendants should not be able to “use”

Golden, Senn or Brumit “to introduce the report of Dr. George Morgan—the

forensic odontologist that Plaintiff’s criminal defense attorney hired back in

1985.” Dkt. No. 190 at 11. He asserts that Golden and Senn testified that

Morgan’s report didn’t impact their conclusions or analyses, and that Brumit

never read Morgan’s report. Id. He also argues that Morgan’s report is

deficient—there isn’t enough in it for it to qualify as an expert witness report.

Id. at 11-12. Finally, the plaintiff argues that Golden, Senn and Brumit should


9 It appears, from the American Board of Forensic Odontology’s web site, that
the organization currently defines a “diplomate” as someone who has met
certain criteria on education, experience and forensic cases, and who has taken
a certifying examination. https://abfo.org/membership/application-
documents/A_Brief_History (last visited February 11, 2019). There is another,
separate professional organization, the American Society of Forensic
Odontology, which has educational requirements for membership in various
sections of the organization. asfo.org/courses-and-meetings (last visited
February 11, 2019).
                                        22

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 22 of 95 Document 287
be prohibited from opining on whether Morgan was “qualified” to be an expert,

asserting that that decision belongs to the court. Id. at 12.

      The defendants devoted one paragraph of their response to this

argument. While noting that Morgan’s report “likely will be the subject of a

future pretrial motion, because Stinson knows that he must hide that report

from the jury in order to salvage his ‘conspiracy’ claim,” they argue that the

admissibility of Morgan’s report was not the subject of this motion. Dkt. No.

203 at 12. They state that they have not asked Golden, Senn, or Brumit for

opinions about Morgan’s specific conclusions. They assert that in their view,

Morgan’s conclusions are less important than the fact that Morgan—the

plaintiff’s own expert—agreed with the conclusions Johnson and Rawson

reached in 1984/85, “destroying Stinson’s conspiracy claim, and putting the lie

to Dr. Bowers’ contention that the only way Dr. Johnson and Dr. Rawson could

have arrived at their respective opinions in 1985 was to ‘fabricate’ them.” Id. at

12-13. The defendants conclude by asserting that they are “entitled to question

Dr. Senn, Dr. Golden and Dr. Brumit at trial as to the extent to which Dr.

Morgan’s report factored (or did not factor) into their respective opinions.” Id. at

13.

      The plaintiff insists that Morgan’s conclusions—including his conclusion

that Johnson and Rawson “got it right,” as the parties have phrased it—don’t

pass muster under Rule 702 and Daubert. Dkt. no. 208 at 13. He argues that

the defendants are trying to use the Morgan report to improperly bolster their

own conclusions.

                                        23

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 23 of 95 Document 287
      The plaintiff’s motion puts the cart before the horse. To determine

whether the defendants can question Golden, Senn or Brumit about Morgan’s

report, the court first must determine whether the report—or its existence,

regardless of content—is admissible at all. The plaintiff’s motion in limine to

“bar references to and introductions of hearsay in the Morgan report and the

report’s purported findings[,]” dkt. no. 213, raises the question in a more direct

way. For their part, the defendants have filed a motion in limine asking the

court to admit Morgan’s report and “accompanying documents.” Dkt. No. 226.

While the court will issue a separate order ruling on the motions in limine, it

will address the admissibility question here, so that its ruling on the issue as

raised in the plaintiff’s Daubert motion has context.

      There are three documents relating to Dr. Morgan. First, there is a cover

letter to the plaintiff’s criminal defense attorney, signed by “George R. Morgan

D.D.S., M.B.A.” Dkt. No. 213-1 at 1. The letter is undated, but at the bottom,

there is a file stamp from the Milwaukee County Circuit Court clerk, criminal

division, dated December 12, 1985 (the date of the plaintiff’s conviction). Id.

Second, there is a curriculum vitae for George R. Morgan D.D.S., M.B.A. Id. at

3. Whoever created this document did not date it, but the clerk’s office file

stamp bears the same date. Id. Third, there is a document titled “REPORT OF

EXAMINATION OF EVIDENCE WEDNESDAY 11-26-1985.” Id. at 2. It bears the

same clerk’s office file-stamp date. Id. The report is a single page, and bears a

signature at the bottom, next to the type-written name “George R. Morgan

D.D.S., M.B.A.” Id.

                                        24

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 24 of 95 Document 287
      Morgan has passed away; the plaintiff indicates that Morgan died before

this federal case began. Dkt. No. 213 at 2. In his summary judgment decision,

Judge Clevert noted that the plaintiff had objected to the defendants’ proposed

statements of fact relating to the Morgan documents on the ground that the

documents constituted hearsay and had not been authenticated. Dkt. No. 129

at 22, n.11. Judge Clevert stated, “Because the report and CV have not been

properly authenticated by someone with personal knowledge the court will not

refer to their contents.” Id. He also noted that even had the documents been

authenticated, they would not have altered his summary judgment decision. Id.

      The plaintiff raises similar concerns in his motion in limine. He asserts

that Morgan never described (in a deposition, for example, or a declaration)

what kind of analysis he conducted or how he reached his conclusions

(reliability of expert opinion), and never confirmed that the report or the

signature appearing at the bottom of it are his (authenticity). Dkt. No. 213 at 2.

The plaintiff also asserts that the report is “pure hearsay without exception.”

Id. He argues that even if the defendants could surmount these hurdles, it is

impermissible for them to use Morgan’s conclusions to bolster their

conclusions and those of their expert. Id. at 2-3. They argue that for the

defendants to use Morgan’s report to demonstrate that they could not have

manipulated the evidence or fabricated their opinions is improper bolstering.

Id. at 3-4. Finally, they argue that admission of Morgan’s report would be more

prejudicial than probative. Id. at 4.




                                        25

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 25 of 95 Document 287
            1.     Authenticity

      Under Fed. R. Evid. 901, the proponent of a piece of evidence must

“produce evidence sufficient to support a finding that the item is what the

proponent claims it is.” Fed. R. Evid. 901(a). The proponent can do that in

several ways, including presenting testimony of a witness with knowledge,

presenting nonexpert testimony of handwriting or having an expert or the trier

of fact compare the evidence with an authenticated specimen. Rule 901(b)

(1-3). In the case of a document, the proponent also may authenticate the

document by presenting evidence that it “is in a condition that creates no

suspicion about its authenticity,” that it “was in a place where, if authentic, it

would likely be,” and that it “is at least 20 years old when offered.” Rule

901(b)(8); this is known as the “ancient documents” method of authentication.

      Dr. Morgan cannot testify that these documents are his cover letter,

resume and report. Possibly the plaintiff’s criminal defense lawyer—Steve

Kohn—could testify that he recognizes the documents as the ones Morgan

prepared for him, or that he recognizes Morgan’s signature.10 Possibly the

defendants could call a witness who knows Morgan’s writing—a family member

or a colleague—to identify his signature, or they could obtain a verified sample

of Morgan’s handwriting and ask the jury to do its own comparison of the



10 The defendants provided the court with the portion of the 1985 trial
transcript in which Attorney Kohn asked the judge to allow him to place the
three Morgan documents into evidence for appellate purposes. Dkt. No. 227-1
at 7-8. The plaintiff has not alleged that the three documents before this court
are not the three documents Attorney Kohn asked the 1985 Milwaukee County
trial court to admit.
                                        26

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 26 of 95 Document 287
signatures. The defendants argue, though, that they likely could authenticate

the documents under the “ancient documents” method prescribed in Rule

901(b)(8). Each of the three documents bears the file stamp of the criminal

division of the Milwaukee County Clerk of Court, dated the day the transcript

shows that the plaintiff filed Morgan’s report, CV and cover letter and the judge

put those documents under seal. Dkt. No. 226 at 9-10. There is a transcript of

the hearing at which another judge unsealed the documents. Id. The plaintiff

does not seriously contend that these three documents were not prepared by

Dr. George Morgan at the request of Attorney Kohn, and the court will not

exclude the documents on authenticity grounds.

            2.    Hearsay

      The plaintiff next alleges that the documents are hearsay. All three

documents contain statements that Morgan made outside of court. One would

think that if the defendants are offering those statements for the truth of the

matters they assert, the statements are hearsay. Fed. R. Evid. 801(c).

      The defendants respond that Morgan’s statements do not constitute

hearsay, because they are offering the statements against the plaintiff, and the

plaintiff authorized Morgan to make the statements, or Morgan was acting as

the plaintiff’s agent in making the statements. Dkt. No. 226 at 7-8; Fed. R.

Evid. 801(d)(2)(C) and (D). There are cases holding that an opposing party may

offer a party’s expert report against that party as an admission under Rule

801(d)(2). See, e.g., Samaritan Health Ctr. v. Simplicity Health Care Plan, 459

F. Supp. 2d 786, 799 (E.D. Wis. 2006) (allowing one party to offer its

                                       27

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 27 of 95 Document 287
opponent’s expert report against that opponent, and concluding that in that

circumstance, the expert report was not hearsay). But it is not clear that the

plaintiff “authorized” Morgan to make statements on his behalf at his criminal

trial, or that he “authorized” Morgan to make statements on his behalf in this

trial.

         The plaintiff did not present Morgan’s documents to the jury during his

1985 criminal trial. On the last day of trial—December 12, 1985—before

memorializing the jury instruction conference, the trial judge put several issues

on the record. She stated, “[t]he final thing is that the defense attempted

earlier, and I indicated that they should wait, to introduce the credentials of

the defense expert who was not called at trial.” Dkt. No. 227-1 at 7. During this

discussion, the judge stated that she “now” would accept the resume and order

it to be placed into the file jacket “for any appellate purposes.” Id. Attorney

Kohn responded that he had not only Morgan’s resume, but his report and a

cover letter “which also speaks to his findings in some degree.” Id.

         The court does not think it has the transcript from the moment at the

trial when Attorney Kohn asked the court to introduce Morgan’s credentials.11

Other than the statements from Kohn and the judge that Kohn wanted the

credentials admitted “for appellate purposes,” the court does not know why

Kohn wanted the Morgan documents in the case file. The fact that he did not

call Morgan as a witness, or seek to present Morgan’s report to the jury,


11That transcript may be present somewhere in the thousands of pages of
exhibits contained in over 200 attachments and 283 docket entries. The court
has not yet unearthed it.
                                         28

         Case 2:09-cv-01033-PP Filed 02/21/19 Page 28 of 95 Document 287
implies that the plaintiff did not want Morgan to speak for him at trial; the

contents of Morgan’s report (which the court will discuss below) support that

conclusion. While Kohn told the judge that his review of Morgan’s resume and

his observations of Morgan led him to believe that Morgan was “an expert in

excellent standing,” id., that belief was not enough for Kohn to call Morgan as a

witness or present Morgan’s report to the jury.

      More to the point, the plaintiff hired Morgan in his criminal case. While

he arguably authorized Morgan to speak on his behalf (at least to the extent of

writing a report) in the criminal case, he has not proffered Morgan’s report in

this case. The court cannot conclude that the plaintiff has authorized Morgan

to speak for him in this case, or that Morgan is acting as his agent in this case.

See Acantha LLC v. DePuy Orthopaedics, Inc., Case No. 15-cv-1257, 2018 WL

2431852, at *4-5 (E.D. Wis. May 30, 2018) (citing Kirk v. Raymark Indus., Inc.,

61 F.3d 147, 164 (3d Cir. 1995); SanDisk Corp. v. Kingston Tech. Co., Inc., 863

F. Supp. 2d 815-818-19 (W.D. Wis. 2012)).

      The defendants also argue that Morgan’s statements are not hearsay

because the defendants are not offering them for the truth of the matter

asserted. Dkt. No. 226 at 6. They explain that they are not offering Morgan’s

report to show that the plaintiff’s dentition matched the bite marks on the

victim’s body; instead, they are offering it for “an entirely different purpose”—

      to establish that [the plaintiff’s] own expert, who was not connected
      in any way to the alleged defendant “conspirators,” independently
      reviewed the same evidence upon which Dr. Johnson and Dr.
      Rawson relied (and he was the only expert other than Dr. Johnson
      and Dr. Rawson to do so in 1985, contemporaneously with the
      criminal trial), and reached the same conclusions as did Dr.
                                        29

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 29 of 95 Document 287
      Johnson and Dr. Rawson. The particulars of Dr. Morgan’s opinion
      are not important, as the present trial is not about [the plaintiff’s]
      guilt or innocence. The importance of Dr. Morgan’s report lies
      instead in the simple fact that a qualified expert, unconnected in
      any way with the alleged defendant “conspirators,” arrived at the
      same scientific conclusions that Dr. Johnson and Dr. Rawson did
      as a result of his independent assessment of the bite mark evidence
      contemporaneous with the work done by Dr. Johnson and Dr.
      Rawson.

Dkt. No. 226 at 6.

      The last line of Morgan’s report stated, “[i]t is therefore my professional

opinion to a high degree of Medical (Dental) certainty that the bite marks

inflicted upon the victim were, in fact, done by Mr. Stinson.” Dkt. No. 213-1 at

2. The defendants claim that they are offering Morgan’s report to show, not

that the plaintiff made the bite marks, but that the plaintiff’s own expert

concluded, independently of Johnson and Rawson, that the plaintiff made the

bite marks. It is a subtle distinction.

      The court need not decide whether that subtle distinction is enough to

rescue Morgan’s documents from classification as hearsay, or whether the

documents are admissible under the “statements in ancient documents”

exception of Fed. R. Evid. 803(16), or whether the documents fall under the

“Hail Mary” exception to the hearsay rule (the residual exception in Fed. R.

Evid. 807). Even if the Morgan documents are not hearsay, or fall under a

hearsay exception, the the defendants’ argument as to their relevance is flawed.

             3.      Relevance

      The defendants assert that Morgan’s report is relevant to the plaintiff’s

allegation that Johnson and Rawson conspired to manipulate the evidence to

                                          30

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 30 of 95 Document 287
make it appear to support a conclusion that the plaintiff’s teeth inflicted the

bite marks on the victim, and/or conspired to fabricate evidence that would

support that conclusion (which the plaintiff alleges Johnson and Rawson knew,

or had reason to know, was false). Their theory is that the existence of an

independent forensic odontological expert who (a) wasn’t a defendant, so was

unlikely to be a member of the alleged conspiracy, (b) independently reviewed

and analyzed the evidence, (c) used the methods, techniques and assumptions

available in 1985, and (d) came to the same conclusion reached by Johnson

and Rawson, refutes the plaintiff’s “dubious contention that the 1985 opinions

of Dr. Johnson and Dr. Rawson were so wrong, that the only way to explain

them was to attribute them to ‘deliberate fabrication.’” Dkt. No. 226 at 5

(emphasis in original). They argue that Morgan’s “independent” conclusion

      makes it more probable that Dr. Johnson and Dr. Rawson’s 1985
      opinions were arrived at honestly and in accord with the technology
      available and the state of the science at the time, because Dr.
      Morgan is the only non-defendant forensic odontologist in this case
      who analyzed the bite mark evidence contemporaneously with Dr.
      Johnson and Dr. Rawson, and he agreed with their opinions
      completely.

Id.

      The defendants might have a point, if their characterization of what

Morgan did was supported by Morgan’s letter and his report, but it is not.12


12 The third Morgan document is Morgan’s CV. Dkt. No. 213-1 at 3. During the
final pretrial hearing, the court told the defendants that it was not going to
admit the Morgan report because it could not find that his report passed
muster under Daubert. The court made no ruling on whether Morgan’s CV
showed that he was qualified to testify as an expert in the field of forensic
odontology. The hearing included discussion on the state of the law as to the
admissibility of expert testimony in Wisconsin courts in 1985; counsel for
                                        31

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 31 of 95 Document 287
Unlike the reports of the Wisconsin Innocence Project panel, Dr. Brumit, Dr.

Levine and Dr. Bowers, Morgan’s documents consist of a scant two pages. The

first page is his cover letter to Attorney Kohn. The first paragraph of that letter

says that Morgan is enclosing his report “of my examination of the evidence

concerning the bite marks in the Stinson case.” Dkt. No. 213-1 at 1. The

second paragraph says, “[a]s I told you last Wednesday, the workup done on

the evidence by Dr. Rossen [sic] and his associates was very well done; and

more than that, was not controvertible.” Id. The last paragraph consists of

pleasantries and expressions of gratitude.

      The report itself indicates that Morgan examined the evidence on

November 26, 1985. Dkt. No. 213-1 at 2. Morgan recounted that he arrived at

Attorney Kohn’s office at 9:00 a.m., discussed the facts of the case with Kohn

and his colleague, and then “we”—presumably Morgan and Kohn, and perhaps

Kohn’s colleague—went to the Wisconsin Crime Lab. Id. David Cadle, the crime

lab’s photographer and the one who’d taken photos of the bite marks, met

Morgan at the lab. They went to a private viewing room, where Morgan was

“presented with the evidence workup prepared by the expert witnesses for the

State.” Id. Morgan said that present in the viewing room were models made

from impressions of the plaintiff’s mouth, and that of his fraternal twin brother,


Gauger reminded the court that in 1985, Daubert had not been decided, and
that unlike federal courts, the Wisconsin courts had not adopted the standard
articulated by the District of Columbia Circuit in Frye v. United States, 293 F.
1013 (D.C. Cir. 1923). Whether the Milwaukee County judge would have
allowed Morgan to testify in 1985 is not an issue in this case. The issue before
this court is whether Morgan’s documents are relevant to the issues in this
case. They are not.
                                        32

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 32 of 95 Document 287
as well as “wax bites, photographs, and Transview overlays mounted in

position for comparison.” Id. Morgan noted that “[a]lthough there were a larger

number of bites than the number of transparencies, the overlays taped into

position provided the opportunity to judge the correlation between the bite

marks on the skin as represented by the photographs (2x) and the Transviews

of the suspects’ mouths.” Id. Morgan described the plaintiff’s broken upper

central incisor tooth, and opined that the characteristics of the plaintiff’s

mouth “and the correlation between them and the marks on the skin of the

victim as represented by the photographs is close enough that the opinion

must be drawn that the bite marks on the body of the victim were made by the

suspect, Mr. Stinson.” Id. He then stated his final opinion, “[i]t is therefore my

professional opinion to a high degree of Medical (Dental) certainty that the bite

marks inflicted upon the victim were, in fact, done by Mr. Stinson.” Id.

      The court agrees with the defendants that Morgan was “independent” of

Johnson and Rawson in two ways: the plaintiff—rather than the state—hired

him, and he was not (to the court’s knowledge) affiliated with Johnson,

Rawson, or the Milwaukee Police Department. But the court cannot conclude

that Morgan’s review was “independent” of Johnson or Rawson, or that he

conducted an independent “analysis” of the evidence. Morgan says that he was

presented with the workup prepared by the expert witnesses for the State. He

does not say who those experts were, although he references “Dr. Rossen” in

his cover letter; the court assumes he meant Dr. Rawson. Morgan’s chosen

language implies that Morgan saw the evidence as it had been processed and

                                        33

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 33 of 95 Document 287
“worked up” by Johnson and/or Rawson. Morgan stated that the overlays were

“mounted into position for comparison.” Morgan does not say that he mounted

the overlays into position over the photographs; his choice of language

indicates that the overlays had been mounted by someone else. Perhaps that

“someone else” was Johnson or Rawson; perhaps it was someone else. Morgan

stated that the overlays were “taped into position.” He does not say that he

taped them into position; someone else—Johnson? Rawson?—had done that

before he arrived. The limited, single-page report Morgan prepared indicates

that Morgan looked at evidence collected by other people, staged by other

people, positioned by other people, and that he affirmed the conclusions those

other people had reached.

       Kohn told the trial judge that he had seen Morgan “go over the state’s

evidence for a number of hours,” dkt. no. 227-1 at 8—circumstantial evidence

that Morgan did not announce his conclusion after a brief glance at the

contents of the viewing room. He did something in that lab, and that

“something” took more than a few minutes. But his report does not indicate

what that “something” was. The court cannot tell whether Morgan looked at the

preserved tissue from the victim’s body, or just the photos of the tissue.

Morgan did not mention the quality of the photos or say how many photos he

viewed. He did not say whether he made his own efforts to line up overlays or

casts with photos or the preserved skin tissue. Morgan does not say whether

he tried to make comparisons of any dentition other than those of the plaintiff

and the plaintiff’s twin brother; in other words, he does not say whether he

                                       34

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 34 of 95 Document 287
conducted a “blind” comparison. It appears that Morgan knew when he walked

in the door that other experts had identified the plaintiff as the biter.

      Morgan’s own words belie the defendants’ argument that Morgan

conducted a review and analysis uninfluenced by anything Johnson or Rawson

had done. Morgan’s report reveals that his analysis relied on the evidence

present in the crime lab and how that evidence had been previously set up. He

is not here to say otherwise. For the court to allow the defendants to present

Morgan’s report to a jury as if it stood on equal footing with an analysis he

might have conducted had he been retained as the crime scene analyst, or had

he been asked to conduct a blind analysis without having the evidence set up

beforehand, would be misleading and improper.

      The only way that Morgan’s cover letter and report would tend to make

the possibility of Johnson and Rawson’s conspiracy to manipulate or fabricate

less likely would be if Morgan’s opinions and conclusions were not influenced

by Johnson and/or Rawson’s methodologies and conclusions. The defendants

cannot demonstrate the absence of such influence. The court will grant the

plaintiff’s motion in limine to exclude Morgan’s cover letter, CV, and report, and

will not allow the defendants to elicit from any witness the fact that Morgan

came to the same conclusions as Johnson and Rawson (in other words, it will

grant the portion of the plaintiff’s Daubert motion that relates to prohibiting

the defendants from trying to elicit from Golden, Senn, or Brumit information

about Morgan’s report). The court will deny the defendants’ motion in limine to

admit Morgan’s cover letter, CV and report.

                                        35

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 35 of 95 Document 287
      C.    Plaintiff’s Motion to Exclude Testimony of Dr. Lowell Levine: #3 Dr.
            Levine Should Be Barred From Testifying About the Quality of
            Images (Dkt. No. 192 at 8); Defendants’ Motion to Exclude Certain
            Expert Opinions and Testimony of Dr. C. Michael Bowers: #5 Dr.
            Bowers Should Be Precluded From Offering Opinions In the Field
            of Forensic Imaging (Dkt. No. 195 at 20)

            1.     Background

      Each of the parties filed a motion relating to the photos of the bite marks

and the plaintiff’s dentition that Johnson and Rawson used to conduct their

analyses. This exemplifies an issue plaguing this litigation—a party asks the

court to prohibit the other side from doing something that the moving party

wants to be allowed to do. Neither side appears to put much stock in the

bromide, “What’s sauce for the goose is sauce for the gander.”

                   a.    ABFO Guidelines

      On February 21, 1984, the American Board of Forensic Odontology

adopted “Guidelines for bite mark analysis.” Dkt. No. 198-9 at 3. The

guidelines relate to the collection of bite mark evidence. There are two sections

that govern photography. Section II(A) governs photography when collecting

evidence from the victim. Id. at 3-4. This guideline states:

      A variety of types of photographic equipment and films may be used
      as described below. While it is recognized that the odontologist is
      often required to work with evidence provided by other sources that
      is less than ideal, whenever possible he should obtain or produce
      photographs which meet the following guidelines:

      1.    Orientation and close-up photographs should be taken.
      2.    Photographic resolution should be of high quality.
      3.    If color film is used, accuracy of color balance should be
            assured.
      4.    Photographs of the mark should be taken with and without a
            scale in place.


                                        36

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 36 of 95 Document 287
       5.    When the scale is used, it should be on the same plane and
             adjacent to the bite mark. It presently appears desirable to
             include a circular reference in addition to a linear scale.
       6.    The most critical photographs should be taken in a manner
             that will eliminate distortion.
       7.    In the case of a living victim, it may be beneficial to obtain
             serial photographs of the bite mark.

Id.

       Section III(B) governs photography when collecting evidence from a

suspect. It states:

       Whenever possible, good quality extraoral photographs should be
       taken, both full face and profile. Intraoral photographs preferably
       would include frontal view, two lateral views, occlusal view of each
       arch, and any additional photographs that may provide useful
       information. It is also useful to photograph the maximum intercisal
       opening with scale in place. If inanimate materials, such as
       foodstuffs, are used for test bites, the results should be preserved
       photographically.

Id. at 4.

                      b.   The Photographs of the Bite Marks on the Victim’s
                           Body

       David Cadle was a forensic scientist and “Imaging Unit Leader” for the

Wisconsin state crime lab’s Milwaukee office in November 1984. Dkt. No. 99 at

¶2. On November 3, 1984, an investigator with the Milwaukee County medical

examiner’s office asked for the assistance of a forensic photographer to

document an autopsy. Id. at ¶6. Cadle responded to the request, and he

photographed Ione Cychosz’s body with the help of a member of the medical

examiner’s office. Id. at ¶7. He used a Hasselblad 120mm roll film camera and

a Polaroid CU-5 close-up camera. Id. at ¶9; Dkt. No. 192-4 at ECF 69, Tr. 67.

He took “overall views and close up photographs without and with scales (ruler)

                                        37

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 37 of 95 Document 287
. . . .” Id. at ¶10. Specifically, Cadle’s practice when using the roll film camera

was to take a photo without a scale, then repeat the photo with a scale. Id. at

¶11. When he used the Polaroid CU-5, however, “a scale was not included in

the photographs;” he stated that this was because the “images made with the

CU-5 camera were life size on the negative.” Id. at ¶15. Johnson was present at

the medical examiner’s office when Cadle took the photos. Dkt. No. 192-4 at

ECF 65, Tr. 63. Cadle said that Johnson told Cadle what needed to be

photographed. Id. at ECF 66, TR. 64.

                   c.     The Dispute About Who Took the Photos of the
                          Plaintiff’s Dentition on December 3, 1984

      The parties briefed their motions for summary judgment in 2012. Cadle

prepared an affidavit in connection with that litigation. Dkt. No. 99. Cadle’s

affidavit was dated May 6, 2011. Id. at 6. Cadle attested that on December 3,

1984, he “assisted Dr. Johnson in photographing the dentition of Robert Lee

Stinson.” Id. at ¶16. In attesting that a Polaroid CU-5 close-up camera with a

1:1 dental kit had taken the photos of the plaintiff’s teeth that day, Cadle

stated, “[a]ttached hereto as Exhibit F are examples of photographs that I took

of the dentition of Robert Lee Stinson on December 3, 1984 . . . .” Id. at ¶18. In

explaining the “dental kit,” Cadle stated, “[a]ttached hereto as Exhibit G is a

manual detailing the Polaroid 1:1 Dental Kit that I used in conjunction with the

CU-5 camera to take the photographs of Robert Lee Stinson’s dentition on

December 3, 1984.” Id. at ¶19. Cadle stated, “I took all of the photographs, and

I produced all of the negatives, enlargements and overlays used by Dr.

Johnson.” Id. at ¶24.
                                         38

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 38 of 95 Document 287
      A little over six months later, the plaintiff deposed defendant Johnson.

Dkt. No. 192-7. Well into the deposition, the plaintiff’s lawyer asked, “And you

were able to analyze all of Mr. Stinson’s teeth on December 3, 1984 when you

were—participated in the John Doe collection of Mr. Stinson’s dentition,

correct?” Id. at ECF 85, Tr. 83. Johnson responded, “We recorded it, yes.” Id.

Counsel then asked, “Okay. And you took photos?” Johnson responded, “Yes.”

Id. Later in the deposition, counsel asked Johnson what evidence he collected

from the plaintiff at, or after, the John Doe proceeding. Id. at ECF 174, Tr. 173.

Johnson replied that “[w]e did a clinical examination of his mouth, his teeth,

photographs of his face, frontal of his teeth, intraoral pictures of the biting

edges of his teeth . . . .” Id. Johnson said there may also have been “some

overall pictures taken of him head and shoulders and then profile.” Id.

      Johnson prepared an affidavit in support of his summary judgment

motion, dated October 1, 2012—over a year and a half after Cadle’s. Dkt. No.

98 at 17. Johnson attested that “David Cadle . . . documented Mr. Stinson’s

dentition photographically” on December 3, 1984, id. at ¶¶50, 54, and that

from that point on, “Mr. Cadle was responsible for the development of all scaled

transparencies and photographic exhibits pertaining to Robert Lee Stinson’s

dentition.” Id. at ¶55. He attested that “[a]ll photography was accomplished by

David Cadle, the assigned crime laboratory analyst/photographer.” Id. at ¶59.

Johnson stated that even though it was common in 1984/85 for forensic

odontologists to do their own photography, “[i]n this case, I took an added

precaution and requested that an independent forensic photography specialist,

                                        39

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 39 of 95 Document 287
in the person of David Cadle, be involved in order to perform all photography

and to create all photographic evidentiary materials, so as to assure the

accuracy and quality of the photographic evidence.” Id. at ¶63. He stated that

he testified at trial as to the steps he took to preserve the plaintiff’s dentition

after the December 3, 1984 John Doe hearing, including “having forensic

photographer David Cadle take life-size, scale photographs of Robert Lee

Stinson’s dentition with a specialized CU-5 Polaroid camera . . . .” Id. at ¶90.

      In 2012—the date the parties submitted their summary judgment

materials to Judge Clevert—the affidavits indicated that David Cadle had taken

the intraoral photos of the plaintiff’s dentition on December 3, 1984; Johnson’s

deposition testimony was unclear, because he used the plural “we” to identify

who took the photographs that day.

      Fast-forward to 2018—the Seventh Circuit had affirmed Judge Clevert’s

ruling on summary judgment, and this court allowed the parties to conduct the

expert witness discovery they had not conducted prior to briefing summary

judgment. On June 21, 2018—seven years after he signed his summary

judgment affidavit—Cadle was deposed. Dkt. No. 192-4. In the deposition,

Cadle testified that Johnson contacted Cadle and asked him to come to the

courthouse on December 3, 1984. Id. at ECF 79-80, Tr. 77-78. Johnson told

Cadle that Johnson was “executing a court order to photograph the teeth of

someone.” Id. at ECF 80, Tr. 78. The two discussed using the CU-5 camera to

take the pictures, as well as an “intraoral kit.” Id. at ECF 80, Tr. 78; ECF 85,

Tr. 83. Also called a “dental kit,” the intraoral kit has five parts, and “makes it

                                         40

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 40 of 95 Document 287
possible to take the common types of intraoral photographs.” Dkt. No. 99 at

¶18. Cadle had practiced using the “intraoral kit” in the lab, but never had

used it for a case before December 3, 1984. Dkt. No. 192-4 at ECF 85-86, Tr.

83-84. On December 3, Cadle also had the Hasselblad 120mm film camera

with him. Id. at ECF 91, Tr. 89.

      Cadle testified that he used the film camera to take identification

photographs of the plaintiff. Id. at ECF 95-96, Tr. 93-94. He then testified that

he loaded the CU-5 Polaroid with film and gave it to Johnson, who took photos

of the inside of the plaintiff’s mouth. Id. at ECF 96, Tr. 94; ECF 108, Tr. 106.

The CU-5 was outfitted with mirrors—the dental kit—which Cadle testified that

Johnson positioned in the plaintiff’s mouth to photograph the plaintiff’s teeth.

Id. at ECF 97-98, Tr. 95-96. Cadle said that Johnson asked Cadle questions

about operating the camera—“where the trigger was to fire the flash and when

the film was loaded in the camera and ready to go.” Id. at ECF 99-100, Tr. 97-

98. The intraoral photos of the plaintiff’s dentition that Johnson took with the

CU-5 “did not have a scale.” Id. at ECF 142, Tr. 140. (Cadle had stated in his

2011 affidavit that, “[a]s the images on the CU-5 negatives were 1:1, no

enlargement was needed to make reference overlays.” Dkt. No. 99 at ¶32.)

      In contrast to Cadle’s affidavit from 2011 and Johnson’s affidavit from

2012, which indicated that Cadle took the intraoral photos on December 3,

1984, Cadle’s testimony in 2018 indicated—depending on how one interprets

his words—that either Johnson took the intraoral photos, or that Cadle and




                                        41

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 41 of 95 Document 287
Johnson took the intraoral photos, or that Cadle helped Johnson take the

intraoral photos.

                    d.    Bowers’ Expert Witness Report

      Bowers, the plaintiff’s primary expert, did not date his expert witness

report.13 Dkt. No. 190-9. Bowers opined that the overlay analysis Johnson and

Rawson conducted “lacked scientific accuracy,” in part because of criticisms

Bower had of the photography. His report states:

      15.   Johnson’s and Rawson’s overlay technique is . . . flawed
            because of the photographic distortion in the bite mark injury
            photographs and the intraoral photographs taken of Stinson’s
            teeth by David Cadle . . . on December 3, 2014. As trained
            forensic odontologists, it is my opinion that Johnson and
            Rawson should have insisted that scales were included in any
            photographs they used for their overlays.

            a.      The CU-5 is a fixed focus camera. The CU-5 camera lens
                    has multiple lenses and attachments that require the
                    photographer to place a framework onto the top (directly
                    above) of an object to be photographed. This frame
                    establishes the focal length (distance from the lens to
                    the object) and establishes a set magnification. The
                    camera lens set does 2:1, 1:1: 1/4:1: and 1/2:1.

            b.      Mr. Cadle wrongly assumes that the photographs he
                    took with his CU-5 camera did not need to be scaled
                    because the CU-5 camera automatically took 1:1 or 2:1
                    scaled photographs. He wrongly assumed that they can
                    be accurately enlarged without a scale present. See
                    Cadle Affidavit at ¶15. I have measured the photographs
                    taken by Cadle of the bite mark injuries and Stinson’s
                    dentition, and a large number of these photographs are
                    not scaled to the dimensions Cadle states. That is why
                    it was imperative for Johnson and Rawson to only use
                    photographs of the teeth and bite mark injuries that
                    included a scale in the photograph. While the

13It appears that Bowers may have prepared the report in 2012, in response to
the summary judgment motion in this case. See Dkt. No. 198-6 (Bowers
deposition), ECF at 24, Tr. at 79.
                                        42

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 42 of 95 Document 287
          improperly scaled photographs of the bite mark injuries
          was problematic, even more troubling is the distortion
          present in the inter-oral photographs taken of Stinson’s
          teeth by Mr. Cadle and the CU-5.

          With regard to the intraoral photographs Mr. Cadle took
          with the CU-5 Dental Kit, it was especially important to
          include a scale in the photograph because of the
          angular distortion created by his photographic
          technique in this case. A scale would have revealed the
          distortion in the photographs. These photographs were
          important because the overlay photographs of Stinson’s
          upper and lower teeth are what Johnson and Rawson
          compared with the bite mark injuries to say there was
          a “match.” First, the picture on [sic] Stinson’s teeth is
          actually a photograph of a reflection in a large intra-
          oral exam mirror held inside Stinson’s mouth. You
          cannot put the CU-5 lens frame into a human mouth.
          It is too big. That is why the mirror is placed inside the
          mouth with the patient opening wide. The mirror is
          placed all the way back into the mouth and the mirror
          to tooth distance varies from back teeth to front teeth.

          The CU-5 will take a 1:1 photograph of the reflection in
          the mirror only if the mirror is parallel to the lens and
          the teeth. This parallelism is not possible in intraoral
          photography due to anatomical limitations. When the
          mirror is not parallel to the teeth, as in this case, then
          the photographs are not properly 1:1. This is precisely
          the distortion that resulted in the intraoral photographs
          of Stinson’s teeth because it is impossible for the mirror
          to be parallel to the teeth when held inside a subject’s
          mouth. The CU-5 was made to take 1:1 photos if the
          lens and the object of forensic interest are properly
          aligned. That is not what happened in this case. The
          alternative photographic methods described in
          Paragraph 12 would have eliminated angular distortion
          created by the [sic] Mr. Cadle. He does not know how
          far the mirror is from Stinson’s teeth. The further away
          the mirror distance is the reflection of the teeth becomes
          smaller.

     c.   The proper method of using a CU-5 is to take
          photograph [sic] of the biting surfaces of the teeth
          without distorting the image would have been possible
          in this case. Cadle should have taken a photograph of
                               43

Case 2:09-cv-01033-PP Filed 02/21/19 Page 43 of 95 Document 287
                  the dental model of Stinson’s teeth. This is described
                  more fully in Paragraph 12 above.

            d.    Mr. Cadle’s use of these intraoral photos of teeth for all
                  additional photographic representations of Mr.
                  Stinson’s dentition compounded the errors in his
                  photography and Johnson’s and Rawson’s attendant
                  analyses. Cadle’s original assumption that the CU-5
                  would create automatic life size imagery of teeth was
                  faulty. The distorted photographs that resulted
                  adversely effected [sic] all the subsequent steps and
                  conclusions by Johnson and Rawson.

            e.    In particular, these improperly scaled prints were used
                  for later enlargements set by the original scaled
                  (incorrectly as stated in 15.c) negatives. The correct way
                  is to enlarge properly scaled images.

      16.   Johnson’s and Rawson’s “overlay” analysis was also improper
            because they used unscaled injury and overlay photographs
            in their analysis. Proper overlay technique at that time
            requires placement of a ruler or measurable reference to be
            placed in the camera’s field of view next to any photographic
            evidence. Scaled photography was the accepted practice in the
            field of forensic odontology in 1984-85 because it allows the
            forensic odontologist to confirm that the comparison of the
            photograph of the bite mark injury [sic] a suspect’s dental
            biting surfaces are the same proportions. The earliest forensic
            odontologists required use of scaled photographs. A certified
            forensic odontologist, such as Johnson or Rawson, would
            have know that the use of scaled photography was the only
            proper way to conduct overlay analysis. Use of unscaled
            photography by a forensic odontologist was unacceptable as a
            method of overlay analysis in 1984 and renders the
            comparison unreliable. See Exhibit B (American Society of
            Forensic Odontology Workbook by Dr. Robert Spiegel and Dr.
            Norman Sperber). In the forensic odontology manual
            authorized by the ASFO in 1980, it is clear that scales were to
            be included in the photographs of the bite injuries. Id. at page
            19 (“Take multiple photographs of the body and bite mark
            with a centimeter or inch scale placed as near as possible to
            the bite mark.”).

Dkt. No. 190-9 at 6-8.



                                       44

      Case 2:09-cv-01033-PP Filed 02/21/19 Page 44 of 95 Document 287
                   e.    Bowers’ Deposition

      The defendants took Bowers’ deposition on March 22, 2108. Dkt. No.

198-6. Bowers testified that in his experience as an expert, he had taken bite

mark photographs “[t]wo or—two, three—two or three times.” Id. at ECF 30, Tr.

101. He testified that it was more the “norm” for him to be provided with

photographs taken by others. Id. at ECF 30, Tr. 102. In most of his expert

cases, Bowers reviewed photos other people had taken. Id. at ECF 52, Tr. 189.

Bowers testified that he had used the CU-5 camera two times in his career. Id.

at ECF 64, Tr. 237. When asked if he’d received any training on the CU-5

camera, Bowers responded, “Oh, it has a little operator’s manual.” Id. When

asked to identify all the training he’d received over the course of his career

“with regard to imaging or photography,” Bowers responded that he was “self-

taught,” having read “multiple” books and taken some community college

classes. Id. He also had self-published a book. Id. at ECF 64, Tr. 238. After

Bowers opined that the intraoral photography in the plaintiff’s case was “a

disaster,” the following exchange occurred:

      Bowers:     I’m a dentist. I’ve taken photographs. I’ve had camera
      systems. I don’t have a Ph.D. in photography.

      Defense Counsel: Okay.

      Bowers:     I wouldn’t be considered a photographic expert. I’m not
      a computer expert, computer software expert. I’m a computer
      software user. I know how to use the tools.

            * * * * *
      Defense Counsel: Do you have any type of specific certifications or
      degrees, anything at all, in imaging or photography?

      Bowers:      No.
                                        45

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 45 of 95 Document 287
Id. at ECF 64-65, Tr. 239-40.

      Later in the deposition, defense counsel asked whether Bowers intended

“to render expert testimony in this case as an expert in the field of photography

in general.” Id. at ECF 67, Tr. 248. Bowers responded that he was “a user,

photography user,” and that he’d been “trained to use photography in certain

areas.” Id. Finally, Bowers testified that he used “digital” to conclude that “the

actual size of Mr. Stinson’s teeth did not comport with the teeth that were

represented on Dr. Johnson’s photographic acetate overlays. There was a

difference in dimension.” Id. at ECF 54-55, Tr. 199-200.

                   f.     Levine’s Expert Witness Report

      In his May 11, 2018 expert report, defense expert Levine stated the

following:

      The ABFO guidelines suggest that high quality color & black and
      white photographs be taken. These were taken in the Stinson case
      by a very well trained forensic photographer, David Cadle, under the
      direction of Dr. Johnson. Frequently a reviewing forensic
      odontologist will take photos of the bite mark injury himself. It was
      appropriate and above the standard typically seen in 1984-1985 for
      Dr. Johnson to have obtained the participation of a skilled
      professional imaging specialist like Mr. Cadle to take the
      photographs back in 1984-1985. The photos were taken and
      developed with and without a grey scale ruler, again as suggested
      by the prevailing guidelines. I have personally examined the original
      photographs that are accessioned at the Milwaukee Police Evidence
      Facility, and it is my opinion that they are state of the art for forensic
      bite mark photography taken in 1984. This was a difficult case to
      photo-document, as the victim was an obese individual, so that the
      injuries on the breast were somewhat distorted and difficult to
      document using the grey scale ruler available in this case.

Dkt. No. 192-3 at 10-11.



                                         46

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 46 of 95 Document 287
      Later in the report, Levine critiqued Bowers’ report. He specifically

addressed Bowers’ conclusion that the overlay technique Johnson and Rawson

used was flawed because of photographic distortion in the photos of the bite

marks and the plaintiff’s dentition. Id. at 18. Levine asserted that Bowers was

offering opinions in the field of professional forensic imaging, and that Bowers

was not an expert in that field. Id. Levine said, “Training in the field of forensic

odontology does not automatically make a forensic odontologist an ‘expert’ in

the field of forensic imaging,” and he opined that Bowers was “self-taught” in

the field of forensic photography and had been rejected as an expert in that

field by at least one court. Id. Levine went on to say,

      I personally examined the photographs of the bite marks taken by
      forensic photographer, David Cadle. They are of excellent quality,
      color and black & white, taken with and without a grey scale ruler.

Id. at 19. As to the photos of the plaintiff’s dentition, Levine said that he

couldn’t tell which ones were used for analysis and which for demonstration,

but he stated that he thought Johnson and Rawson had “adequate information

to arrive at an opinion.” Id. Regarding Bowers’ conclusion that the Johnson

and Rawson overlay analyses were flawed because they used unscaled injury

and overlay photos, Levine again opined that Bowers was not an expert in

forensic imaging. Id. He concluded, “All information available in 1984

suggested color and black & white photographs be taken, with and without

scales, so as to be able to visualize surrounding tissue content. This was done

by Mr. Cadle in this case.” Id.




                                         47

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 47 of 95 Document 287
                   g.     Levine’s Deposition Testimony

      The plaintiff deposed Levine on July 3, 2018. Dkt. No. 192-1 at ECF 3. At

one point, plaintiff’s counsel asked Levine whether one could photograph casts

of teeth “truly perpendicular? You don’t need a mirror to do that?” Id. at ECF

322, Tr. 320. Levine responded in the affirmative, id., but then added, “You

know, I’m not a photo expert, so I don’t want to get into that, you know,

because I may give you misleading information.” Id. at ECF 323, Tr. 322. He

was deposed again on October 19, 2018. Dkt. No. 192-2. Levine testified that

he was not an expert in the field of forensic imaging, and that he had “very

little” training in the field of forensic imaging. Id. at ECF 33, Tr. 454; ECF 24,

Tr. 456; ECF 47, Tr. 468.

             2.    The Substance of the Motions

                   a.     The Plaintiff’s Motion

      The plaintiff asks the court to bar Levine from testifying about the quality

of the photographs. Dkt. No. 192 at 8. The plaintiff first argues that while

Cadle took the photos of the bite marks on the victim’s body, and was present

on December 3, 1984, it was Johnson who took the photos of the plaintiff’s

dentition. Id. (Curiously, the plaintiff does not mention that his own expert, Dr.

Bowers, also operated under the assumption that Cadle took the intraoral

photos of the plaintiff’s dentition. See Dkt. No. 198-6 at ECF 51, Tr. 187.) The

plaintiff states this as if it were an established fact. Next, the plaintiff argues

that because Levine is not an expert in photography, and admitted as much at

his deposition, “he should be barred from opining about whether the

                                         48

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 48 of 95 Document 287
photographs were properly taken, whether there is distortion in the

photographs, and whether the lack of a scalar reference and presence of any

distortion renders them unreliable for analysis.” Id. at 8-9. The plaintiff argues

that Levine did not take measurements or make comparisons himself; he

simply looked to see whether Johnson and Rawson used proper methodology.

Id. at 9 n.2.

      The defendants respond that that the ABFO guidelines include guidelines

for how to collect photographic evidence, and that a forensic odontologist would

need to know about the subject of forensic photography. Dkt. No. 202 at 9.

They argue that Levine will provide limited testimony about whether the

photographs complied with the guidelines in place in 1984. Id. at 9-10. They

assert that Levine has been “practicing bite mark analysis for 50 years, and

has seen thousands of photographs taken in connection with myriad bite mark

cases.” Id. at 10. They conclude by arguing that the plaintiff’s objection goes to

the weight of Levine’s testimony, not its admissibility. Id. at 11.

      In his reply, the plaintiff “recognized” that he had argued that Bowers’

experience in the field of forensic odontology qualified him to “opine on the

photographic evidence.” Dkt. No. 209 at 6. The plaintiff then proposed that the

court allow “both Dr. Levine and Dr. Bowers” to “opine on the photographic

evidence to the extent that is consistent and supported by each of their

respective experiences with photography and digital imagery (as well as based

on the acts in the record).” Id. at 6-7. While this proposal sounds equitable, the

plaintiff then spends the next page of his reply arguing that Bowers has more

                                        49

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 49 of 95 Document 287
experience with “forensic photographs and digital imaging based on his

training and experience, including teaching and publishing on the topic . . . .”

Id. at 7.

                   b.     The Defendants’ Motion

       The defendants ask the court to bar Bowers from “offering opinions in

the field of forensic dentistry.” Dkt. No. 195 at 20. They argue that Bowers has

used the CU-5 camera only twice, years ago; that he is self-taught in the field

of forensic photography; that he holds no certifications or degrees in that field;

and that he described himself as a “user” of photography equipment, not an

expert. Id.14

       The plaintiff responded that Bowers is “experienced and trained in digital

forensic imaging” and that Bowers has published “many peer reviewed articles

in the field of forensic odontology on the use of digital images and correcting

photographic distortion.” Dkt. No. 205 at 20. He spends the remainder of his

response arguing that it was Johnson, not Cadle, who took the intraoral photos

of the plaintiff’s dentition, and reiterating his view of Bowers’ qualifications in

the field of forensic photography.

       The defendants reply that the plaintiff refers to Bowers’ purported

expertise in digital imaging and overlays. Dkt. No. 206 at 9. They point out that


14The defendants also argued that this court should bar Bowers’ testimony on
this topic because a court in the Southern District of Texas sustained an
objection to him testifying as an expert in the field of digital forensic imaging.
Dkt. No. 195 at 21 (citing United States v. Bourgeois, Case No. 02-cr-216, 2011
WL 1930684 (S.D. Tex. 2011)). The court need not consider this argument,
because it has concluded that Bowers is not qualified to testify regarding the
operation and use of the CU-5 Polaroid camera.
                                         50

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 50 of 95 Document 287
digital imaging wouldn’t have been available to Johnson and Rawson in

1984/85. Id. They disagree with the plaintiff’s characterization that Johnson

“took” the intraoral photos. Id. at 10, n.4. They argue that Bowers’ treatise on

how the CU-5 camera works is an attempt to testify as an expert on how that

camera works. Id. at 10. They state—as a fact—that “[t]he intraoral

photographs that were taken with the CU-5 camera were manufacturer-

certified to be scaled 1:1 automatically, so no scales were required on the

intraoral photographs,” citing Cadle’s deposition. Id. at 10 n.5. They also argue

that the plaintiff has not identified which, if any, photographs of the bite marks

were not scaled. Id. at 10.

              3.   Analysis

      Again—the plaintiff claims that the defendants manipulated the

evidence, or fabricated evidence, to make it appear as though that evidence

supported a conclusion that the plaintiff made the bite marks on Ione

Cychosz’s body when they knew that the evidence did not support that

conclusion.

      How is the “quality” of the bite mark photos taken by Cadle, and of the

photos of the plaintiff’s dentition taken by Johnson or Cadle or both, relevant

to this claim? The word “quality” is imprecise, but the plaintiff asks the court to

bar Levine from testifying about (1) whether the photographs were properly

taken, (2) whether there is distortion in the photographs, and (3) whether “the

lack of a scalar reference and presence of any distortion renders them

unreliable for analysis.” Dkt. No. 192 at 9.

                                        51

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 51 of 95 Document 287
      As to whether the photographs were “properly taken”: Levine admits that

he is not a forensic photography expert, and at his 2018 deposition, he

declined to opine about whether the intraoral photographs of the plaintiff’s

dentition were properly taken. The court agrees with the plaintiff that Levine

cannot testify as to whether the photographs were properly taken.

      The plaintiff asks the court to allow Bowers to testify about how the CU-5

camera works, how he believes it should be used, and how he believes it was

misused in the plaintiff’s case. The court agrees with the defendants that

Bowers’ testimony about these three topics is expert forensic photography

testimony—specific expert testimony as to the CU-5 Polaroid close-up camera—

and agrees that Bowers is not qualified to provide such testimony.

      Bowers testified that he taught himself about forensic photography,

through reading books and attending community college classes. As to the CU-

5 camera, he appears to have learned about it from the “little operator’s

manual,” and he testified that he had used the camera only two times in his

career. Indeed, he has photographed bite marks only two or three times in his

career—most of his work as an expert has been reviewing bite mark

photographs taken by others. The court will not allow Bowers to testify about

how the CU-5 camera works, how it should be used or how he believes it was

misused in the plaintiff’s case.

      There is another reason the court will not allow Levine or Bowers to

testify about whether the photos were taken properly, specifically regarding

intraoral photographs of the plaintiff’s dentition taken after the John Doe

                                       52

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 52 of 95 Document 287
hearing on December 3, 1984. Levine and Bowers both assumed that Cadle

used the CU-5 Polaroid and the dental kit to take those photos. Cadle’s 2018

deposition testimony raised a question about whether that assumption was

correct. The identity of the person who took the photographs could be relevant

to the question of whether Johnson manipulated or fabricated evidence. If

Johnson played no part in taking the photographs, the possibility that he

might have “manipulated” or “fabricated” the photos themselves is lower. If

Johnson took the photos, or if he and Cadle each played a role in taking them,

the possibility that Johnson might have “manipulated” or “fabricated” the

creation of the photos is higher. For the court to allow either Levine or Bowers

to testify about alleged errors that they believed Cadle may have made, when

there now is a question about whether it was Cadle or Johnson who made

those alleged errors, would be misleading and confusing.

      As to whether there was distortion in the photographs: To the naked eye,

photographs such as these can be “distorted” in one of two ways. First, the

photographic image might appear distorted. Lay people look at photographic

images and cannot tell what they represent, because the photos are blurred or

over-exposed or under-exposed or contain only portions of their subjects.

Second, the subject of the photo might be distorted—the orange peel might be

flattened, the vehicle may be obscured by exhaust, the fabric may be stretched.

      Whether the photographic image itself appears distorted to the naked eye

might depend on whose eye is doing the viewing. An image of a bite mark in

skin may look distorted and unrecognizable to a lay person, but not to a

                                       53

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 53 of 95 Document 287
forensic odontologist who has viewed hundreds or thousands of such

photographs during his or her career. An image of someone’s teeth might be

confusing to a layperson—am I looking at the top or bottom teeth? Are these

the molars or the incisors?—but not to a forensic odontologist. Levine and

Bowers have viewed many photos of teeth and bite marks during their careers.

The court finds that both are qualified to testify about whether the

photographic images they viewed for this case appear, to their trained eyes

(without the assistance of technology), distorted; both are subject to cross-

examination on that topic.

      Similarly, whether the subject of the photograph appears distorted also

may depend on who is doing the viewing. Levine has opined that the fact that

the victim was obese, and the fact that there was “adipose” (subcutaneous fat)

tissue around the area of some of the bite marks, made analysis of those marks

difficult. He has indicated that the victim’s skin in the area of the bite marks

was distorted by that adipose tissue. Bowers may disagree, although there is

no way to know that from this record because Levine prepared his report, and

testified at his deposition, after Bowers was deposed. But because both experts

have viewed many images of bite marks in flesh during their careers, both are

qualified to testify about whether distortions in the flesh that is the subject of a

photo might result in an image that is difficult to analyze, and both are subject

to cross-examination on that topic.

      Finally, a person may discover distortion by using technology to reveal

that the image is not an accurate representation of the subject. In contrast to

                                        54

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 54 of 95 Document 287
the two methods described above, discovering this sort of distortion depends on

the technology available. While Levine did not conduct any tests of his own,

Bowers used a laptop, flatbed scanner and Adobe Photoshop (following

protocols in his own self-published 2002 book) to create digital outlines of the

plaintiff’s teeth, compared them with the images in the photos, and concluded

that the photos of both the bite mark injuries and the plaintiff’s dentition were

distorted. The court will not allow Bowers to present this testimony. Bowers

used technology, protocols, and techniques that were not available to Johnson

and Rawson in 1984/85 to conclude that the images Johnson and Rawson

used were distorted. The fact that twenty-first century protocols, techniques,

and technology may have shown that the images in the photos did not

represent the exact scale of the subjects of those photos is not relevant to

whether Johnson and Rawson could have or should have been aware in

1984/85 that the scale of the images was off.

      As to whether the “lack of scalar reference” renders the photographs

unreliable for comparison: Bowers criticized Johnson and Rawson’s

conclusions because they used unscaled injury and overlay photographs to

conduct their analysis. It is not clear whether he was referring to all the

photographs, or only the dentition photographs used to create the overlays.

Cadle testified that he used both the CU-5 Polaroid and his film camera to take

photos of the bite mark injuries on the victim’s body. When using the film

camera, he would take one photo without a scale/ruler, then would take a

second photo of the same subject with a scale/ruler. He testified that when

                                        55

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 55 of 95 Document 287
using the CU-5 camera, he did not use a scale; his testimony indicates that he

believed that the CU-5 automatically scaled subject-to-image to a 1:1 scale.

Because the CU-5 camera was used to take the intraoral photos of the

plaintiff’s dentition, those photos are unscaled.

      The ABFO guidelines discussed best practices regarding using scales

when photographing bite mark evidence. The court has not reviewed them, but

Bowers testified that the ASFO’s guidelines also contained guidelines on using

scales to take photographs. Both experts are qualified to testify about what the

guidelines in existence in 1984/85 said about using scales. Both are qualified

to testify about what scales existed and were in use in 1984/85. Both are

qualified to testify about why scaling is important. Both are qualified to testify

about whether best practices for forensic odontologists in 1984/85 would have

included using scales.

      Again, however, the court will not allow Bowers to testify as to how a CU-

5 camera works, or to his belief that it does not automatically scale photos, or

that using a CU-5 camera without a scale will result in a distorted image. The

court is not certain that those facts are relevant even if Bowers were an expert

on the topic; the plaintiff would have to demonstrate that in November and

December 1984, Johnson had reason to know that the CU-5 did not

automatically scale on a 1:1 ratio, and to show that Rawson knew that when

he conducted his analyses during the same period. If the plaintiff believes he

can prove that knowledge on the part of Johnson and Rawson, he will have to




                                        56

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 56 of 95 Document 287
do it through someone who is an expert on the operation and use of a CU-5

Polaroid close-up camera, and that is not Bowers.

      In summary, the court will grant in part the plaintiff’s motion, and will

grant the defendants’ motion in its entirety.

      D.    Plaintiff’s Motion to Exclude Testimony of Dr. Lowell Levine: #7 Dr.
            Levine Should Be Barred From Testifying About Moses Price (Dkt.
            No. 192 at 18)

      This is another example of one of the parties asking the court to bar the

other side from doing something that the moving party wants to do.

      Levine devoted a section of his expert witness report to critiquing the

work Paula Brumit did in 2010 and 2012. Dkt. No. 192-3 at 26. He asserted

that while Brumit “attempted” to conduct a blind comparison, the materials

she received to review and analyze were biased. Id. He opined that by the time

of her 2012 analysis (when she was asked whether she could exclude the

plaintiff as the biter), Brumit was aware that (a) Moses Price had been

identified as the person she couldn’t exclude in 2011; (b) that there was DNA

evidence suggesting that Price was the biter; and (c) that the odontologists on

the Innocence Project panel had concluded that the plaintiff was not the biter.

Id. Levine argued that this information “infected” Brumit’s conclusion that

Stinson was not the biter, and that no one could know what her conclusion

would have been in 2012 had she not had that information. Id. He also noted

that she reached her conclusions using technology available to her in 2010 and

2012, not the technology that would have been available in 1985. Id.




                                       57

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 57 of 95 Document 287
      The defendants correctly observe that while the title of the motion asks

the court to bar Levine from testifying about Moses Price, the body of the

motion asks the court to preclude Levine from critiquing Brumit’s work. Dkt.

No. 202 at 21-22. They respond that Levine’s criticisms of Brumit’s work are

relevant. The defendants say that in 1985, three experts—Johnson, Rawson

and Morgan—concluded that the bite marks on the victim’s body were made by

the plaintiff. Id. Twenty-three years later, four different experts (the members of

the Innocence Project panel) concluded otherwise; some twenty-five or so years

later, two additional experts (Brumit and Bowers) concluded otherwise. Id. at

22-23. The defendants ask, “What changed in the intervening decades to

explain this?” Id. at 23. Their answer: “New technology, advances in the

understanding of the science of criminal odontology, and new DNA evidence.”

Id. They assert that Levine’s opinion about Brumit’s biases “offers one potential

explanation for why all of the 1985 expert opinions agree on one conclusion,

while each of the experts who reviewed the same evidence 30 years later

reached a different conclusion.” Id. The defendants insist that Johnson and

Rawson were “working with a blank slate in 1985,” while Brumit was not. Id.

They state that “[t]he jury will be asked to determine whether the differences in

the opinions of the 1985 experts versus those of the experts who reviewed the

evidence 30 years later are better explained by the ‘deliberate fabrication’ of

evidence, or an alternative explanation,” and they assert that “bias infecting

Brumit’s reports is one potential explanation for the disparate conclusions.” Id.




                                        58

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 58 of 95 Document 287
      The court already has ruled on the relevance of the differences between

assumptions, methods and technology that existed in 1984/85 and those that

existed in 2008-2012. The defendants may question the plaintiff’s experts on

whether the assumptions, methods and technology they used to conduct their

reviews and analyses existed in 1984/85. However, the court will not allow

Levine to testify generally about changes in assumption, methods, or

technology.

      As to the argument that Levine should be allowed to testify that Brumit’s

biases infected her conclusions, the defendants’ response sets up a false

premise. The question before the jury will not be whether the twenty-first

century experts used better science than the 1984/85 experts, or whether the

twenty-first century experts were better forensic odontologists than the

1984/85 experts. The question before the jury will be whether the evidence

shows by a preponderance that using the assumptions, methods and

technologies in existence in 1984 and 1985, Johnson and Rawson deliberately

manipulated evidence to make it look as if the plaintiff was the biter when they

knew the evidence did not support that conclusion, or whether they

deliberately fabricated evidence to support that conclusion when they knew it

to be false.

      As the court explained in §II(A), the conclusions of the twenty-first

century experts are not directly relevant to that question. Judge Clevert did not

have deposition testimony from the twenty-first century experts when he found

a genuine dispute of material fact regarding whether the defendants had

                                       59

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 59 of 95 Document 287
manipulated or fabricated evidence. There are various kinds of circumstantial

evidence relevant to that question—evidence regarding motive, evidence

regarding collusion, evidence regarding timing, evidence regarding who

collected and turned over what evidence and to whom—that the plaintiff might

present that has little to do with expert testimony about forensic odontology.

Expert testimony about whether Johnson and Rawson correctly and in good

faith applied the assumptions, methods, and technologies in existence in 1984

is one of those kinds of circumstantial evidence. The fact that a quarter century

later, other forensic odontologists disagreed with Johnson and Rawson’s

conclusions is less relevant than this other evidence to the question of whether

Johnson and Rawson manipulated or fabricated evidence.

      To what issue are the conclusions of the twenty-first century experts

relevant? They are relevant to the issue of the plaintiff’s innocence, which the

defendants have made relevant because Johnson and Rawson claim that they

“got it right” when they identified the plaintiff as the biter. Without evidence

showing that the plaintiff was not the biter (was not involved in the murder),

the jury might succumb to the logical fallacy that if the plaintiff is guilty, the

defendants’ conclusions that he was the biter cannot have been the result of

manipulated or fabricated evidence.

      The defendants insist that they did not manipulate or fabricate evidence,

and that may be true—that is for the jury to decide. But the defendants cannot

use a false impression of the plaintiff’s guilt to prove that they did not

manipulate or fabricate evidence. To allow the defendants to mount a vigorous

                                         60

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 60 of 95 Document 287
defense of their conclusions that the plaintiff’s dentition matched the bite

marks on the body, without allowing the plaintiff to show the jury that he has

been exonerated and how, would mislead the jury, turn this civil rights trial

into a re-trial of the criminal case (and an unfair one) and fly in the face of the

Seventh Circuit’s decision in Parish.

      The conclusions of the twenty-first century experts are, at best,

tangentially relevant to the question of whether Johnson and Rawson

intentionally manipulated evidence that did not demonstrate that the plaintiff

was the biter to make it look as if he was the biter, or whether Johnson and

Rawson deliberately fabricated evidence supporting a conclusion they knew to

be false. They are directly relevant to the plaintiff’s ability to show the jury that

he has been exonerated, and to avoid the possibility of the jury concluding that

even though he has been released, the plaintiff is guilty, and because he is

guilty, the defendants could not have violated his civil rights.

      At the final pretrial conference, the defendants assured the court that at

trial, they would not argue that the defendant was guilty. Dr. Rawson

acknowledged that the DNA evidence excluded the plaintiff; counsel said

something along the lines of “there’s nothing we can do about that.” The

defendants indicated that they would be willing to stipulate that DNA evidence

had excluded the plaintiff (or something to that effect). There was argument

about whether that simple stipulation would assuage the plaintiff’s concerns

about the jury basing a verdict on the mistaken belief that the plaintiff is guilty




                                         61

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 61 of 95 Document 287
of the murder. The court itself wondered whether such a simple stipulation

might suffice.

      Given the defendants’ arguments, the court does not believe such a

stipulation would suffice. If the defendants were taking the position that they

rigorously and properly applied the assumptions, methods, and techniques

that existed in 1984/85 and (regrettably) came to the wrong conclusion, but

did not manipulate or fabricate evidence to reach that conclusion, the

stipulation might be enough. If that were the defendants’ position, the jury

would not have reason to think that the defendants persisted in asserting the

plaintiff’s guilt. But the defendants take the position that they rigorously and

properly applied the assumptions, methods, and techniques that existed in

1984/85 and came to the right conclusion, and that they did not manipulate or

fabricate evidence to reach that conclusion. In the face of that argument—the

equivalent of, “We don’t care what the exonerating evidence shows—Stinson

was the biter!”—the plaintiff must have the opportunity to show that there is

significant evidence of his innocence. He has more than DNA evidence, and he

has a right to rebut “we don’t care about all that—we got it right.”

       Because the court will not allow the parties to argue about whether the

twenty-first century experts got it wrong, and will not allow the parties to argue

that the twenty-first century experts’ conclusions prove that Johnson and

Rawson manipulated or fabricated evidence, one might conclude that the

question of whether Brumit’s work was infected by bias is irrelevant. Brumit’s

testimony—which plaintiff’s counsel stated at the February 7 hearing would be

                                        62

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 62 of 95 Document 287
brief and contained—is relevant only to address the Parish/Ayers issue and

allow the plaintiff to rebut the defendants’ implied argument that they were

right when they concluded that he was guilty of the murder.

      As the court noted, however, the plaintiff has asked the court to bar the

defendants from doing something that the plaintiff himself wants to do. The

plaintiff alleges that Johnson and Rawson concluded that he was the biter

because they were biased—they knew that the plaintiff was a suspect, and they

manipulated the bite mark evidence, or fabricated evidence, to support a

conclusion that he was guilty. Relevant to that allegation is the question of

whether a forensic odontologist’s knowledge of the identity of a suspect might

influence his or her conclusions. To that extent, the possibility that Brumit’s

conclusions were infected by bias has some relevance to the question of

whether the defendants’ conclusions were the result of bias.

      But the defendants do not need Levine to elicit that evidence. Brumit

herself acknowledged and expressed concern about the possibility of bias

infection. The defendants can explore the question of bias and how it might

impact an expert’s conclusions through cross-examining Brumit, if she

testifies. (They can cross examine Senn on the topic, as well, and Golden was

asked about it in his deposition.) The court will grant the plaintiff’s motion and

prohibit Levine from testifying on whether Brumit’s conclusions were infected

with bias.




                                        63

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 63 of 95 Document 287
      E.    Plaintiff’s Motion to Exclude Testimony of Dr. Lowell Levine: #8
            This Court Should Bar Dr. Levine From Testifying that the
            Innocence Project Panel Was Biased (Dkt. No. 192 at 20)

      Levine also devoted over three pages of his expert report to critiques of

the Innocence Project panel’s composition, analyses, and conclusions. Dkt. No.

192-3 at 12-15. In addition to arguing bias infection, Levine critiques the fact

that the four members of the panel worked as a group and issued a group

report (rather than working independently and issuing separate reports), the

fact that the panel conducted its analyses using assumptions, methods, and

technology not available to Johnson and Rawson in 1984/85, and the fact that

distortions in the victim’s skin due to fatty tissue made analyzing certain

photographs difficult. Id.

      The reasoning the court articulated above in ruling that the defendants

cannot use Levine to critique Brumit’s analyses and conclusions applies to this

motion. The plaintiffs may cross-examine Senn (and they questioned Golden)

on whether the assumptions, methods, and techniques Senn and Golden used

were available in 1984/85. They may question Senn and Golden regarding

whether the presence of significant amounts of adipose tissue would make it

difficult to identify clear bite mark patterns in the victim’s skin. They may

cross-examine about possible bias inherent in reaching conclusions as a group,

rather than independently. They may not elicit testimony on these topics from

Levine. The court will grant this motion.




                                        64

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 64 of 95 Document 287
      F.    Defendants’ Motion to Exclude Certain Expert Opinions and
            Testimony of Dr. C. Michael Bowers: #6 Dr. Bowers Should Be
            Precluded From Offering the Opinion that Dr. Johnson “Provided a
            False Level of Certainty” in his 1985 Report (Dkt. No. 195 at 22)

      The first part of the defendants’ motion asked the court to find that

Bowers was not qualified to opine on whether Johnson and Rawson correctly

used assumptions, methodologies, and technology in existence in 1984/85.

Dkt. No. 195 at 4. At the February 7 hearing, the court found that question a

close call, but ruled that Bowers could testify on that topic, subject to cross-

examination by the defendants as to his involvement in the field during

1984/85.

      This part of the motion challenges specific opinions in Bowers’ report.

Generally, the court observes that Bowers’ report contains conclusory,

judgment-laden opinions. For example, the defendants asked the court to

preclude Bowers from testifying that Johnson and Rawson relied on “meritless

assumptions” in reaching their conclusions. Dkt. No. 195 at 13. At the

February 7 hearing, the court granted that motion, noting that there is a

difference between saying, “the defendants made assumptions that were not

accepted in the forensic odontology community in 1984/85”—an arguably fact-

based assertion relevant to the plaintiff’s allegations—and saying “the

assumptions on which the defendants relied had no merit”—a judgment, and

one that does not include a temporal frame. The assumptions Bowers labeled

“meritless” included: (1) that each human dentition is unique; and (2) that it is

possible to perfectly match an unknown bite mark on human skin to a known

actor’s dentition. Dkt. No. 190-9 at 24. The relevant issue is not whether
                                        65

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 65 of 95 Document 287
twenty-first century forensic odontologists have concluded that those

assumptions have no merit, but whether forensic odontologists in 1984/85

believed that those assumptions had merit. What is relevant here is whether

forensic odontologists in 1984/85 operated under those assumptions—not

whether those assumptions are correct.

      The court lays out this background because the opinion to which the

defendants object suffers from the same flaws. At page 16 of his expert report,

Bowers stated the following:

      Johnson concluded in his report that it was his professional opinion
      “to a reasonable degree of scientific certainty, that the teeth of
      Robert Lee Stinson would be expected to produce bite patterns
      identical to those which I examined and recorded” in his analysis.
      The level of certainty that Johnson ascribed to his conclusions were
      knowingly false. The field of forensic odontology prohibits such
      certainty and did at the time of Johnson’s analysis. There is
      absolutely no scientific basis for Johnson to reach his conclusion
      that Stinson’s dentition was unique and the bite injuries he
      observed were identical to the pattern that only Stinson’s teeth
      would make to the exclusion of all others. Johnson would have
      known this in 1984 because it is impossible to reach this conclusion
      within the field of forensic odontology. Bite marks in human skin do
      not create a perfect imprint of an individual’s teeth that can be used
      to compare with a suspect’s dentition and reliably conclude with any
      scientific merit that it was this individual to the exclusion of all
      others. There was never the ability to reach such certainty in the
      field of forensic odontology. Even today, with the enhanced ability of
      computer analysis, forensic odontologists are prohibited from
      opining to this level of certainty.

Dkt. No. 190-9 at 16-17.

      The defendants argue that Bowers “is either carelessly or intentionally

attempting to blur the lines between what was accepted as general practice in

1985, and what is accepted in the field of forensic odontology today.” Dkt. No.

195 at 3. The plaintiff responds that he will not “elicit testimony from Dr.
                                        66

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 66 of 95 Document 287
Bowers on Dr. Johnson’s or Dr. Rawson’s ‘state of mind’ such as testimony

that they ‘knowingly manipulated the bite mark evidence.’” Dkt. No. 205 at 26.

He argues that the court should allow Bowers to testify “regarding his opinion

about the ways in which Dr. Johnson’s and Dr. Rawson’s bite mark analysis

departed from the accepted practices of forensic odontology in 1984 and 1985,

which is proper subject of expert testimony . . . .” Id.

      The plaintiff’s agreement that he won’t solicit “state of mind” testimony

from Bowers is helpful as far as it goes, but it does not address all of the

defendants’ concerns—or the court’s. Bowers cannot testify that Johnson’s

degree of certainty was “knowingly false”—that is state of mind testimony. The

court ruled at the February 7 hearing that it will not allow any of the experts to

testify regarding the defendants’ states of mind.15

      The defendants’ motion goes farther, noting that throughout his expert

report, Bowers conflates the present tense and the past tense, making it almost

impossible to determine whether he is expressing opinions based on twenty-



15 Bowers’ report includes a section captioned, “Johnson and Rawson Went to
Great Lengths to Try to Make the Bite Mark Evidence Match Stinson Even
Though It was Plainly Evident Stinson Could Not Have Made Those Marks.”
Dkt. No. 190-9 at 8. He starts that section by saying that there are “multiple
examples that demonstrate the Johnson and Rawson went out of their way to
manipulate the bite mark evidence and their analysis to try to make Stinson’s
dentition ‘match’ the bite mark evidence when it was obvious that Stinson’s
teeth could not have made the bite mark injuries on the victim.” Id. Bowers
may testify about why, using the assumptions, methods, and technology that
existed in 1984/85, it would have been evident that the plaintiff’s dentition did
not match the bite marks on the victim. But he cannot testify that the
defendants “went to great lengths,” or that they “went out of their way to
manipulate,” or that Johnson gave a “knowingly misleading” description, dkt.
no. 190-9 at 16. All this testimony is prohibited state-of-mind testimony.
                                         67

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 67 of 95 Document 287
first century assumptions, methods, and technology, or opinions based on the

those that existed in 1984/85. The paragraph of the report quoted above is rife

with examples of this conflation. Bowers states that “the field of forensic

odontology prohibits”—present tense—the level of certainty Johnson expressed.

That statement is irrelevant. He ends the sentence by saying, “and did at the

time of Johnson’s analysis.” That part of the statement is relevant. As the

Seventh Circuit has held, and the plaintiff points out,

      In constitutional tort cases, expert testimony regarding sound
      professional standards governing a defendant’s actions can be
      relevant and helpful. Liability for constitutional torts is more limited
      in scope than common law tort liability. Negligence is not sufficient.
      Expert testimony regarding relevant professional standards can give
      a jury a baseline to help evaluate whether a defendant’s deviations
      from those standards were merely negligent or were so severe or
      persistent as to support an inference of intentional or reckless
      conduct that violated a plaintiff’s constitutional rights.

Jimenez v. City of Chi., 732 F.3d 710, 721-22 (7th Cir. 2013) (citations

omitted).

      Bowers states that “[t]here is absolutely no scientific basis for Johnson to

reach his conclusion that Stinson’s dentition was unique and the bite injuries

he observed were identical to the pattern that only Stinson’s teeth would make

to the exclusion of all others.” That statement—in the present tense—is

irrelevant. Bowers states that “Johnson would have known this in 1984

because it is impossible to reach this conclusion within the field of forensic

odontology,” appearing to assert that Johnson would have known that

something was not possible in 1984 because it is considered impossible now,

without stating whether it was considered impossible in 1984.

                                        68

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 68 of 95 Document 287
      Bowers’ next claim is in the present tense: “Bite marks in human skin do

not create a perfect imprint of an individual’s teeth that can be used to

compare with a suspect’s dentition and reliably conclude with any scientific

merit that it was this individual to the exclusion of all others.” While that

statement is irrelevant, he then states, “[t]here was never the ability to reach

such certainty in the field of forensic odontology,” but does not explain whether

he makes this assertion with the 20/20 vision of hindsight, or whether in

1984/85 forensic odontologists knew that bite marks did not create perfect

imprints and did not allow reliable identification.

      Bowers concludes by saying that even with today’s advanced

assumptions, methods and technology, forensic odontologists “are prohibited

from opining” to the level of certainty Johnson expressed. That assertion

mystifies the court. It contradicts the adage, commonly ascribed to Aristotle,

that “[t]he more you know, the more you know you don’t know.” It ignores the

possibility that if the assumptions, methods, and technology in existence in

1984 and 1985 were more primitive, professionals of that era may have had

false confidence in their assumptions and methodology that modern technology

since has proven unwarranted. In other words, perhaps modern forensic

odontologists are aware that they cannot make a perfect match between bite

marks on human skin and a specific person’s dentition only because advanced

technology has shown that such a perfect match is impossible.

      The court will grant the defendants’ motion to the extent that it asks the

court to prohibit Bowers from testifying to what Johnson or Rawson knew. It

                                        69

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 69 of 95 Document 287
will grant the motion to the extent that it asks the court to prohibit Bowers

from testifying that because twenty-first century forensic odontologists “know”

certain things, or operate under certain assumptions, Johnson and Rawson

“knew” those same things, or operated under those same assumptions, in

1984/85. Bowers may testify about the assumptions, methods, and technology

that existed in 1984/85—to the extent that he knows—and he may opine on

whether Johnson and Rawson’s assumptions, methods, and technologies

comported with the ones that existed in 1984/85. But the court cautions the

plaintiff that if Bowers conflates past and present practices during his

testimony at trial, or “blurs the lines” between them, as the defendants have

argued, the court will sustain the defendants’ objections on that basis.

      G.    Defendants’ Motion to Exclude Certain Expert Opinions and
            Testimony of Dr. C. Michael Bowers: #7 Dr. Bowers Should be
            Precluded From Commenting Upon the Conclusion of the WI
            Innocence Project Odontology Panel and its Report (Dkt. No. 195 at
            24)

      In paragraph 31 of his report, Bowers asserts that all four members of

the Innocence Project panel, as well as Brumit, excluded the plaintiff as the

biter. Dkt. No. 190-9 at 17. In paragraph 32, he describes specific provisions of

the Innocence Project panel’s report with which he agrees. Id. at 18.

      The court has ruled that Dr. Levine cannot critique the conclusions of

the Innocence Project panel. The defendants ask the court to preclude Bowers

from testifying that other forensic odontologists have concluded that the

plaintiff is excluded as the biter, and describing their conclusions with which

he agrees. Dkt. No. 195 at 24. The defendants argue that this is nothing more

                                       70

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 70 of 95 Document 287
than Bowers bolstering his own opinion by saying, “See? Other people agree

with me.” In other words, they argue that this testimony is, in the plaintiff’s

words, “a credibility determination in the guise of an opinion.” Dkt. No. 205 at

27.

      The plaintiff responds that Bowers’ testimony that five forensic

odontologists have reached the same conclusion he reached is not a credibility

determination; it simply is a statement of fact. Id. He says that in their

depositions, the defendants repeatedly asked the plaintiff’s experts whether the

fact that three experts—Johnson, Rawson and Morgan—had reached the same

conclusion before the plaintiff’s trial affected their conclusions that the biter

wasn’t the plaintiff. Id. He asserts that “[t]he Defendants cannot introduce this

type of testimony through their own questioning and preclude Plaintiff from

doing the same.” Id. The plaintiff also argues that Bowers’ testimony that the

Innocence Project panel agreed with him on various conclusions isn’t an

“expert opinion” requiring specialized knowledge. Id. Finally, the plaintiff

asserts that this testimony would not be a waste of time or cumulative; he

asserts that “the fact that Dr. Bowers reached the same conclusions as the IP

Panel—i.e., could replicate their results—is very important in demonstrating

the integrity of bite mark analysis,” and “is . . . relevant corroboration for

Plaintiff’s innocence.” Id. at 28.

      The court will grant this motion. Even if the court were to allow Bowers

to testify about his own bite mark analysis—and it will not allow that

testimony, as it will explain in the next section—the jury would not need

                                         71

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 71 of 95 Document 287
Bowers to point out that his conclusions match those of Senn and Golden. The

jury likely will hear either Senn’s or Golden’s conclusions, or both. The jury will

be able to decide whose conclusions match whose.

      H.    Defendants’ Motion to Exclude Certain Expert Opinions and
            Testimony of Dr. C. Michael Bowers: #9 Dr. Bowers’ Opinions
            Based Upon his Own Purported Bite Mark Analysis Should be
            Prohibited as Lacking Adequate Scientific Foundation under
            Daubert (Dkt. No. 195 at 27)

      At pages 19-22 of his report, Bowers included a section titled “My

Methods of Analysis.” Dkt. No. 190-9. He explains that on September 4, 2012,

he went to the crime lab to view the bite mark evidence from the Cychosz case.

Id. at 19. He “took a dental impression of the model of [the plaintiff’s] upper

and lower teeth to create a duplicate of the dental model Johnson made of [the

plaintiff’s] teeth in 1984.” Id. He then “performed photographic analysis

performed [sic] using an HP laptop computer, a Canon flatbed scanner and

Adobe Photoshop software,” using scanning, sizing and imaging protocols

described in the 2002 edition of his own book, “Digital Analysis of Bitemark

Evidence.” Id. Bowers also “created dental stone exemplars of [the plaintiff’s]

dentition . . . from impressions of dental models labeled as ‘RLS’ at the

Milwaukee Crime Lab . . . .” Id. The report states, “These exemplars were

scanned and 1:1 (life-size) magnification and used to create digital ‘overlays’ or

outlines of RLS anterior teeth.” Id. Bowers then compared the “digital dental

exemplars to numerous print and transparent images available to [him]” at the

crime lab. Id. Later—Bowers doesn’t say when—he “reviewed and analyzed




                                        72

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 72 of 95 Document 287
additional evidence obtained and photographed in 2007 by Dr. Greg Golden.”

Id.

      Bowers includes photos of the dental model he created “from the

impression” he took of the 1985 models of the plaintiff’s teeth, taking pains to

point out that he has placed an “‘L’ shaped ruler” in the image. Id. at 20. He

included photos of the overlays he created. Id. at 20-21. He explains, and

shows, how he “flipped” the overlay images he’d created, “so that [he] could

directly compare them with the photograph of the bite mark injury patterns.”

Id. at 21. He includes an image of “[t]he completed digital overlay,” noting that

he did not show the overlay of the lower teeth. Id. at 22. He then explains his

conclusion that Johnson and Rawson “knowingly manipulated the bite mark

evidence” to make it look as if there was a match with the plaintiff when there

wasn’t. Id.

      The defendants assert that the court should exclude Bowers’ testimony

about his own bite mark analysis and the opinion he formulated as a result of

that analysis because the opinion lacks adequate scientific foundation under

Rule 702 and Daubert. Dkt. No. 195 at 28. They state that because “scientific

underpinnings and reliability of bite mark analysis” has been criticized by

scholars in the past couple of decades, the science itself lacks sufficient

reliability for the court to allow Bowers to testify to his opinion. Id. at 28. They

also argue that Bowers himself has been one of the most vocal critics of using

forensic odontology to try to match bite marks in skin with a particular

person’s dentition; given that, they state that “Dr. Bowers’ quixotic attempt to

                                         73

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 73 of 95 Document 287
offer his own bite mark comparison opinions to the Court and the jury in this

case in an effort to support his contention that [the plaintiff] can be excluded

as the biter in this case should not be countenanced.” Id. at 29.

      The plaintiff appears to claim that this motion is nothing more than the

defendants trying to prevent the plaintiff from presenting evidence that his

dentition doesn’t match the bite marks on the victim’s body; he argues that

that would be “patently unfair.” Dkt. No. 205 at 26.

      As noted throughout this order, the parties argue against themselves

when it suits their purposes. The defendants take the position that the

assumptions, methods, and technology they used in 1984/85 were proper and

that they acted in accordance with the assumptions, methods, and technology

that existed at the time. They argue that under those assumptions, methods,

and technology, their conclusion that the plaintiff was the biter was correct.

Implicit in this argument is the assumption that the science Johnson and

Rawson used in 1984/85 was not junk science—it was reliable, and it led them

to the “right result.” Yet they ask the court to reject Bowers’ opinion, based on

more recent assumptions, methods, and technologies, as junk science. This

argument strikes the court as disingenuous.

      The plaintiff is no less disingenuous. The plaintiff has chosen as its

primary expert a witness who has been vocal in his criticism of using forensic

odontology to match someone’s dentition with bite marks in human flesh. Yet

he asks the court to allow that person to testify about how he used forensic

odontology to exclude the plaintiff as the biter, by conducting comparisons of

                                        74

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 74 of 95 Document 287
the plaintiff’s dentition with photographs of bite marks in human flesh. The

plaintiff even argues that the fact that Bowers was able to “replicate” the

results reached by the Innocence Project panel and Dr. Brumit proves that

“when performed properly, experts can replicate the results reached by other

experts;” the plaintiff argues that this rebuts the defendants’ assertion that bite

mark evidence is unreliable because one forensic odontologist cannot replicate

the results of another’s analysis. Dkt. No. 205 at 28. The defendants might use

this very reasoning to argue that, rather than conspiring with Johnson to

frame the plaintiff, Rawson used existing assumptions, methods, and

technology to replicate Johnson’s results, which is why he came to the same

conclusion.

      This case is not about whether forensic odontology is “junk science,” or is

an unreliable method of determining whether bite marks in human skin were

made by a particular person. Again, this case is about whether the defendants

knew or had reason to know that the evidence did not support the conclusion

that the plaintiff was the biter, yet manipulated or fabricated evidence to

support a conclusion they knew was false. The court will bar Bowers from

testifying about his own analysis, but not because it lacked sufficient scientific

reliability under Rule 702 or Daubert.

      The court will bar Bowers from testifying about his own bite mark

analysis because that testimony is not relevant to the question of whether the

defendants manipulated or fabricated evidence in 1985. Bowers conducted his

analysis in 2012—twenty-seven years after Johnson and Rawson conducted

                                         75

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 75 of 95 Document 287
theirs. Bowers used technology that was not available to Johnson and

Rawson—a laptop computer, a flatbed scanner, Photoshop. Bowers used an “L-

shaped” ruler for scaling; Levine stated in his report that that ruler “had not

been developed in 1985.” Dkt. No. 192-3 at 6.

      The plaintiff agrees that the defendants should not be judged by modern

forensic odontology standards and agrees that he will not make that argument.

Yet that is exactly what Bowers did when he conducted his own tests, using

modern methods, devices and technology unavailable in 1985, and then opined

that Johnson and Rawson “knowingly” manipulated the evidence in 1985. The

fact that Bowers came to a different conclusion using technology that was not

available to Johnson and Rawson is irrelevant.

      The plaintiff has argued that the court must allow him to present

evidence of his innocence, to rebut the defendants’ position that they got it

right. The court agrees. That is why it has ruled that Senn, Golden and

Brumit—the experts whose work was used to help prove that the plaintiff was

innocent—may testify about the results they reached. Senn and Golden

conducted their analyses and reached their conclusions before the plaintiff filed

this lawsuit, for the purpose of determining whether the plaintiff should be

granted a new trial. Brumit conducted her analysis at the request of the district

attorney’s office that she re-analyze the bite mark evidence when Moses Price

emerged as the likely assailant.

      The court does not know when the plaintiff retained Bowers, but Bowers

visited the crime lab and conducted his analysis after the plaintiff’s conviction

                                        76

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 76 of 95 Document 287
was vacated, and after Moses Price pled guilty and was sentenced. Presumably

he conducted his analysis for this case—for the purpose of supporting the

plaintiff’s claim that the defendants violated his constitutional rights. The fact

that Bowers used modern methods and technologies to exclude the plaintiff as

the biter is not relevant to whether Johnson and Rawson conspired to violate

the plaintiff’s civil rights in 1984/85. The plaintiff can provide proof of his

innocence through Senn, Golden and/or Brumit (in addition to any non-

odontological evidence the plaintiff may present in support of his innocence).

      I.     Defendants’ Motion to Exclude Certain Opinions and Testimony
             Offered by Mr. Stinson’s Experts Senn, Golden, Brumit, Adams
             and Waller: #1 Stinson’s Odontology Experts Should be Precluded
             from Testifying About Their Own Analysis of the Bite Marks in This
             Case, and From Offering an Opinion that Stinson Can Reliably Be
             Excluded as the Biter Based Upon Bite Mark Analysis (Dkt. No.
             197 at 3)

      As they did with Bowers, the defendants argue that the court should bar

Senn, Golden and Brumit from testifying about their opinion that the plaintiff

can be excluded as the biter because forensic odontology is not sufficiently

reliable as a science under Rule 702 and Daubert. The court will deny the

defendants’ motion on this basis, as it denied their motion regarding Bowers’

opinion on this basis.

      The defendants have argued that the plaintiff does not need forensic

odontology evidence to prove to the jury that he is innocent, because he has

the DNA evidence and the confession of Moses Price. The court addressed this

argument in §II(D).




                                         77

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 77 of 95 Document 287
      The court will deny this motion, but reiterates that the testimony of

Senn, Golden, and/or Brumit regarding their exclusion of the plaintiff as the

biter is relevant to the plaintiff’s innocence, and the defendants may ask them

whether the assumptions, methods and technology that they used to reach

those opinions existed in 1984/85.

      J.     Defendants’ Motion to Exclude Certain Opinions and Testimony
             Offered by Mr. Stinson’s Experts Senn, Golden, Brumit, Adams
             and Waller: #3 Stinson’s Odontology Experts Should be Precluded
             from Offering “Negligence” Opinions or Opinions Couched in Terms
             of “Standard of Care” on the Work Performed by Dr. Johnson and
             Dr. Rawson in 1985 (Dkt. No. 197 at 18)

      In Counts VIII and IX, the plaintiff alleges that the defendants made

negligent misrepresentations to the prosecutor and the police, and that by

manipulating the evidence, they negligently caused him severe emotional

distress. The defendants argue that none of the plaintiff’s experts—Senn,

Golden, or Brumit—stated that there were guidelines or standards governing

how to conduct bite mark analyses in 1985. Dkt. No. 197 at 18-19. They argue

that because the reports did not state the experts’ opinions as to negligence,

they cannot testify that Johnson and Rawson were negligent, or that Johnson

or Rawson violated some existing standard of care, without violating the

requirement that an expert’s report must contain a complete statement of all of

the opinions that the witness expresses and the reasons for those opinions. Id.

at 20 (citing Fed. R. Civ. P. 26(a)(2)(B)(i)).

      The plaintiff responds that the Innocence Project panel report “touched

on” these issues. Dkt. No. 204 at 13-14. The plaintiff also asserts that during

their depositions, the experts testified that the “overlay” technique used by
                                           78

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 78 of 95 Document 287
Johnson and Rawson was “a bad technique” that “did not work;” that the level

of certainty Johnson expressed was not acceptable in 1985; that Johnson and

Rawson misinterpreted the evidence; and that Johnson and Rawson made a

series of errors in their analyses. Id. at 15-16. The plaintiff states that this

testimony, elicited during the defendants’ deposition of the experts, “is relevant

to a claim that the Defendants’ actions in analyzing the bite marks in this case

fell below the standard of care.” Id. at 16.

      The plaintiff has conceded that neither Senn nor Brumit are qualified to

comment on the assumptions, methods, and technologies (or the standards of

care, assuming there were any) that existed in 1985, dkt. no. 207 at 10; this

court ruled as much at the February 7 hearing. That leaves Golden as the only

plaintiff’s expert to whom this motion applies.

      The defendants state that Golden used the word “negligence” only once

in his deposition, when “conced[ing] that the instant case [was] not a

negligence case.” Dkt. No. 207 at 11. They assert that Golden never testified,

and never stated the opinion, that Johnson and Rawson failed to exercise the

degree of care and skill exercised by an average forensic odontologist in 1985.

Id. at 11. Finally, they argue that Golden’s testimony amounts to testimony

that Johnson and Rawson made mistakes, and that a “mistake” is not

negligence. Id. at 8 (citing Zintek v. Perchik, 471 N.W.2d 522, 529 (Wis. Ct.

App. 1991)) (“In a medical malpractice action, the relevant inquiry is not

whether a physician has made a mistake; rather, the question is whether he or

she was negligent.”).

                                         79

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 79 of 95 Document 287
      The defendants’ argument that Golden testified that this case was not a

negligence case is misleading. During Golden’s April 27, 2018 deposition, the

following exchange occurred between counsel for defendant Johnson and

Golden:

      Q:     As I understand it, your role in this case is simply to talk
             about what you did back in 2007 to 2008 which culminated
             in your report.
      A:     Correct:
      Q:     Do you understand as you sit here today that this is not about
             practice or a negligence case?
      A:     I do understand that.
      Q:     Do you have an understanding that this is a federal civil rights
             lawsuit?
      A:     Yes.
      Q:     Do you have any understanding as to what Mr. Stinson must
             prove in order to be successful in any of his federal civil rights
             claims against these defendants?
      A:     My limited understanding of it is that he would have to prove
             intent to convict prior to the investigation.

Dkt. No. 192-10 at ECF 89, Tr. 87.

      Johnson’s counsel told Golden that this was not a negligence case, but a

civil rights case; that isn’t true. The plaintiff has alleged two negligence claims.

The primary claims in the case may be civil rights claims, but there are two

negligence claims that have survived summary judgment. For defense counsel

to lead Golden into stating that the case was not about negligence, and now

argue that Golden “has not, and cannot, render an opinion that Dr. Johnson

and Dr. Rawson were negligent,” is disingenuous.

      The defendants’ argument amounts to a request that the court exclude

Golden’s opinion that Johnson and/or Rawson were negligent as a sanction for

the plaintiff’s failure to comply with Fed. R. Civ. P. 26(a)(2)(B)(i). That rule says

                                         80

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 80 of 95 Document 287
a party “that intends to rely upon an expert witness’s testimony is required to

furnish by a date set by the district court a report containing, among other

information, ‘a complete statement of all opinions’ the retained expert will

provide, ‘and the basis and reasons for them.’” Ciomber v. Cooperative Plus,

Inc., 527 F.3d 635, 641 (7th Cir. 2008) (citing Fed. R. Civ. P. 26(a)(2)). “Failure

to comply with Rule 26(a)(2)’s requirements results in a sanction: the offending

party is not allowed to introduce the expert witness’s testimony as ‘evidence on

a motion, at a hearing, or at a trial.’” Id. (citing Fed. R. Civ. P. 37(c)(1); Jenkins

v. Bartlett, 487 F.3d 482, 488 (7th Cir. 2007).

      Golden’s “expert witness report” is the February 13, 2008 group report of

the Innocence Project panel. Dkt. No. 205-15. There has been much discussion

in the moving papers, in the expert reports of Levine and Bowers, and at the

hearing on February 7 about the unusual nature of a “group” expert witness

report. One cannot discern from a group report whether one member of the

group might have had nuanced views or opinions, or whether there were subtle

differences of opinion. One cannot tell whether one person believed certain

issues to be more important than others or found certain conduct more or less

egregious. The only way to determine whether Golden’s “report” contained an

opinion regarding whether Johnson and Rawson were negligent is to look at the

group’s conclusions.

      The panel unanimously concluded that there were “numerous errors” in

the bite mark analysis conducted by Johnson and Rawson. Id. at 25. It listed

some of those errors—unexplained discrepancies in the analysis of the injury

                                          81

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 81 of 95 Document 287
patterns, incorrect orientation of the “dental arches” of one bite mark, “[f]ailure

to explain how a shorter, broken tooth can create an injury pattern when full-

length, unbroken adjacent teeth do not,” and a “misleading three-dimensional

model comparison test.” Id. The panel opined that one of the reasons for these

errors was that Johnson and Rawson used “outdated methods,” such as

manual overly techniques, “rather than modern, computerized techniques;”

failed to use proper scaling references, and used “drastically overstated levels

of certainty that have no evidence-based, scientific, or statistical basis.” Id. The

panel concluded by opining that these errors resulted in “an incorrect

determination by Drs. L.T. Johnson and R. Rawson that Robert Lee Stinson

created the bitemarks on Ione Cychosz.” Id.

      The panel did not use the words “negligent,” or “negligence.” It did not

say, “And it is our opinion that Johnson and Rawson acted negligently.” The

defendants appear to be asking the court to sanction the plaintiff by refusing to

admit any opinion of Golden’s that Johnson or Rawson were negligent. The

court will grant that motion, but because Golden didn’t opine that Johnson or

Rawson were negligent, that ruling doesn’t advance the ball for anyone.

      The real issue is whether the plaintiff must present expert testimony to

prove the first two elements of a negligence claim under Wisconsin law. May

the plaintiff prove his negligence claim by arguing to the jury that Golden’s

criticisms of Johnson and Rawson’s work amount to proof that Johnson and

Rawson were negligent? Or must he present expert testimony regarding

whether the Johnson and Rawson owed a duty of care to the plaintiff, and

                                        82

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 82 of 95 Document 287
whether they breached it? The court concludes that the plaintiff must present

expert testimony to prove his negligence claim.

      To prove a claim of negligence under Wisconsin law, a plaintiff must

prove four elements16:

      (1) a duty of care on the part of the defendant; (2) a breach of that
      duty; (3) a causal connection between the conduct and the injury;
      and (4) actual loss or damages resulting from the injury.

White v. U.S., 148 F.3d 787, 793 (7th Cir. 1998) (citing Rockweit v. Senecal,

197 Wis.2d 409, 541 N.W.2d 742, 747 (1995)). The plaintiff has the burden of

production and proof on each of those elements. Id.

             Wisconsin courts characterize the doctrine of res ipsa loquitur
      as a rule of circumstantial evidence that allows a fact-finder to infer
      negligence (or in this case, a product defect) in certain fact
      situations. Milwaukee Metro. Sewerage Dist. v. City of Milwaukee,
      267 Wis.2d 688, 704, 671 N.W.2d 346, 354 (Wis.App.2003) (citing
      Lambrecht v. Estate of Kaczmarczyk, 241 Wis.2d 804, 623 N.W.2d
      751 (2001)). The doctrine “is meant to bridge an evidentiary gap
      when an injury could not have happened but for the defendant's
      negligence.” Buechel v. United States, 746 F.3d 753, 765 (7th
      Cir.2014). The doctrine is appropriate in cases where:

            (a) either a layman is able to determine as a matter of
          common knowledge or an expert testifies that the result
          which has occurred does not ordinarily occur in the
          absence of negligence, (b) the agent or instrumentality
          causing the harm was within the exclusive control of the
          defendant, and (c) the evidence offered is sufficient to
          remove the causation question from the realm of conjecture,
          but not so substantial that it provides a full and complete
          explanation of the event.

      Peplinski v. Fobe's Roofing, Inc., 193 Wis.2d 6, 17, 531 N.W.2d 597,
      601 (1995).


16The plaintiff did not provide the court with a proposed jury instruction on
the negligence claim. The court assumes that the plaintiff still wishes to
proceed on this claim, given that he opposed the instant motion.
                                        83

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 83 of 95 Document 287
            Under Wisconsin law, “[a]n application of the doctrine based
     on common knowledge is allowed only when the occurrence clearly
     ‘speaks for itself.’” Kelly v. Hartford Cas. Ins. Co., 86 Wis.2d 129,
     134, 271 N.W.2d 676, 679 (1978) (citation omitted). A court may
     apply res ipsa loquitur in the “rare instances” in which
     “circumstantial evidence may produce reasonable inferences upon
     which a jury may reasonably find that a defendant manufactured a
     product containing a defect.” Whitted v. Gen. Motors Corp., 58 F.3d
     1200, 1208 (7th Cir.1995). In a products liability action, res ipsa
     loquitur allows a jury to infer that a defect existed when the product
     left the manufacturer's control, and that the defect caused the
     product to fail, if plaintiff establishes the following three elements:
     (1) the problem ordinarily only occurs if there is negligence; (2) the
     plaintiff was using the product properly; and (3) the plaintiff negates
     other possible causes of the product's failure. Jagmin v. Simonds
     Abrasive Co., 61 Wis.2d 60, 71, 211 N.W.2d 810, 817 (1973).

            For the doctrine to apply, “it must be obvious to the trier of
     fact that an accident of the type that injured the plaintiff rarely
     occurs in the absence of negligence.” Clifford v. Crop Prod. Servs.,
     Inc., 627 F.3d 268, 273 (7th Cir.2010) (citing Smoot v. Mazda Motors
     of Am., Inc., 469 F.3d 675, 679–80 (7th Cir.2006)). “A typical
     example is where, after surgery, a plaintiff discovers that a surgeon's
     sponge was left inside his abdomen. In such a case, the trier of fact
     can infer without considering additional evidence that someone in
     the operating room was negligent.” Clifford, 627 F.3d at 273 (internal
     citation omitted).

            Expert testimony is required if the issue to be decided by the
     jury is outside the common knowledge of a layman.

           There may be cases where the issue of causation, like the
        issue of negligence, involves technical, scientific or medical
        matters which are beyond the common knowledge or
        experience of jurors and without the aid of expert testimony
        the jury could only speculate as to what inferences to draw if
        it were left to determine the issue. The lack of expert
        testimony in such cases results in an insufficiency of proof.

     City of Cedarburg Light & Water Comm'n v. Allis–Chalmers Mfg. Co.,
     33 Wis.2d 560, 568, 149 N.W.2d 661, 662 (1967).

Johnson v. Mylan, Inc., 107 F. Supp.3d 967, 971-72 (E.D. Wis. 2015).




                                       84

      Case 2:09-cv-01033-PP Filed 02/21/19 Page 84 of 95 Document 287
      “In the medical malpractice setting, Wisconsin requires expert testimony

to establish medical negligence except in situations where the errors were of

such a nature that a layperson could conclude from common experience that

such mistakes do not happen if the physician had exercised proper skill and

care.” Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004) (citing Christianson v.

Downs, 279 N.W.2d 918, 921 (Wis. 1979)). This is because the issues of

standard of care, breach of that standard and causation in the area of medical

malpractice are beyond the common knowledge or experience of jurors without

the help of expert testimony.

      The court concludes that the same is true in a case where the plaintiff

asks the jury to decide whether a forensic odontologist was negligent. To prove

his negligence claim, the plaintiff first must prove that Johnson and Rawson

had a duty of care toward him. While it likely would be obvious to a layperson

that Johnson and Rawson had a duty not to manipulate or fabricate evidence,

a layperson would have no way to know the standard of care applicable to

forensic odontologists in 1984/85. The defendants have implied that it would

be impossible for anyone to testify that there was a standard of care applicable

to the analysis of bite mark evidence in 1984/85, because the state of the field

at the time was “the wild, wild West” and there were no written standards for

analyzing bite marks.17 In order for a jury to determine whether Johnson and


17The defendants verge on arguing that because in 1984/85 there was no
written prohibition against using a particular method of analysis or a
particular technology, nothing Johnson and Rawson did or could have done
could constitute negligence. This is an absurd argument—if Johnson or
Rawson had identified the plaintiff as the biter based on the fact that he had
                                       85

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 85 of 95 Document 287
Rawson owed the plaintiff an standard of care, and whether they breached that

standard of care, it would need an expert in the field of forensic odontology as

it stood in 1984/85 to provide it that information.

      Golden testified at his deposition about certain practices that were not

common in 1984/85, or not routine. For example, he testified that he thought

that the preferred comparison technique in the 1980s was “hollow volume

overlays,” and that he did not think that the method of comparing dental casts

to life-sized photos was generally accepted in 1984/85. Dkt. No. 192-10 at ECF

120, Tr. 118. He testified that while there were people making comparison by

comparing dental casts to life-sized photos, it was “without sanction or vetting

from the ABFO in general.” Id. He testified that making overlays from photos of

someone’s teeth and placing them over life-sized photographs was “certainly

not routine” in 1984/85, and that the “general consensus” among his

colleagues and the ABFO “was that we understand what the comparison is

supposed to be trying to do, but it’s defeating its own purpose by obliterating

the information in the bruise pattern when you overlay the image onto it. So

what’s the point? Why bother?” Id. at ECF 122-123, Tr. 120-121. He testified

that he believed that technique—making overlays from photos of someone’s

teeth and laying them over life-size photos—was “just a bad method. It’s a bad

technique. It doesn’t work.” Id. at ECF 125, Tr. 123.



brown eyes, or if they had identified the plaintiff as the biter by comparing the
shape of the bite marks with the size of the plaintiff’s feet, they could not argue
with straight faces that they did not act negligently because there was no
prohibition against matching a person with bite marks via eye color or foot size.
                                        86

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 86 of 95 Document 287
       That testimony, however, does not provide the jury with a standard of

care for forensic odontology in 1984/85. The court concludes that to prove

negligence, the plaintiff must present an expert witness to tell the jury what

standard of care applied to this field in 1984/85. The court will grant the

motion to preclude the plaintiff from arguing that Golden’s opinions support

his claim that Johnson and Rawson owed him a duty of care and breached it—

the first two elements of a negligence claim.

       K.    Defendants’ Motion to Exclude Certain Expert Opinions and
             Testimony of Dr. C. Michael Bowers: #7 Dr. Bowers Should be
             Precluded From Mentioning or Commenting Upon “Dr. Rawson’s
             History of Bad Bite Mark Analysis” (Dkt. No. 195 at 26)

       Finally, the court will address a motion that it thought it had resolved at

the February 7 hearing. The court now realizes that it did not address the

specific basis for the motion, and it stated at the February 7 hearing that it was

deferring ruling on the broader issue.

       In paragraphs 34 and 35 of his report, Bowers stated that Rawson had

provided bite mark analysis in another case, and characterized some of the

evidence Rawson had presented in that case as “highly unusual and

inflammatory.” Dkt. No. 190-9 at ¶34 (citing State v. Krone, 897 P.2d 621 (Ariz.

1995)). He stated that Rawson had testified to a false degree of certainty in that

case. Id. He stated, “Like Stinson, [the defendant in the other case] was

exonerated after DNA evidence implicated another man in the crime.” Id. at

¶35.




                                         87

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 87 of 95 Document 287
      The defendants asked the court to bar Bowers from presenting this

testimony, arguing that it was irrelevant, would not be helpful to the jury, and

was unfairly prejudicial. Dkt. No. 195 at 26-27.

      The plaintiff disagreed that Bowers’ testimony on this point was

irrelevant and unfairly prejudicial, but stated that he was “willing to mutually

agree to Defendants’ motion to the extent that they seek to bar Dr. Bowers from

testifying to his opinions found in paragraphs 34-35 of his report regarding Dr.

Rawson’s bit mark analysis in Krone, if Defendants will similarly agree that

they will not elicit testimony from their experts on work Dr. Bowers has

performed in other bite mark cases.” Dkt. No. 205 at 30.

      The defendants declined the plaintiff’s proposal, because

      Statements that Dr. Bowers has made in his expert reports and on
      the witness stand in other cases have established his
      uncompromising opposition to the very bite mark science upon
      which he purports to rely in support of his own analysis of the bite
      mark materials in this very case. This directly impacts his credibility
      and the reliability of his opinions in this case.

Dkt. No. 206 at 14-15.

      At the February 7 hearing, the court asked the plaintiff why evidence

that another person had been exonerated in a case in which Rawson had

provided expert bite mark testimony was not inadmissible propensity evidence

under Fed. R. Evid. 404(b). The court now realizes that that question missed

the mark. The question raised in the defendants’ motion is not whether the

plaintiff can present evidence at trial regarding what happened in the Krone

case in 1995. The question raised in the defendants’ motion is whether Bowers



                                        88

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 88 of 95 Document 287
can testify about what happened in the Krone case in 1995. The answer is that

he cannot.

      The court has ruled that Bowers can testify about whether what Rawson

comported with the assumptions, methods, and technology in existence in

1984/85. It appears that Bowers’ 2012 opinion about the flaws in Rawson’s

1984-85 work relied, in part, on Bowers’ knowledge that Rawson’s 1995 Krone

testimony was later discredited. However, the fact that—in 2012—Bowers knew

about Rawson’s discredited 1995 testimony is not relevant to the question of

whether Rawson comported with the assumptions, methods, and technology of

1984/85. The court will not allow Bowers to testify about what happened in the

Krone case, or to use what happened in the Krone case to justify any opinion

evidence he provides at the plaintiff’s trial. Nor will the court allow any other

expert to testify about what happened in the Krone case or to use it to justify

any opinions they may give at trial.

      The plaintiff proposed that he would not ask Bowers about Krone’s

impact on his conclusions if the defendants would agree not to elicit testimony

from their experts about work that Bowers has done in other bite cases.

Because the defendants have disclosed one expert—Levine—this amounts to a

motion asking the court to bar the defendants from asking Levine whether his

criticisms of Bowers’ conclusions are based in part on his knowledge of Bowers’

testimony (and perhaps how courts have treated Bowers’ testimony) in other

cases. The court has ruled that Levine cannot testify that Brumit’s work was

biased, or that the Innocence Project panel’s work was biased. For the same

                                        89

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 89 of 95 Document 287
reasons, Levine cannot testify that Bowers is biased. Nor may Levine criticize

Bowers’ conclusions on the basis that Bowers has been rejected or criticized as

an expert in other cases.

       Like any other expert, Levine, Bowers, Senn and Brumit may disagree

with each other’s opinions and conclusions about the evidence in this case.

One may look at the way Johnson aligned an overlay with a photo of a bite

mark and point to three places where the images do not match, while another

may argue that the images are a match. Levine may opine that placing a cast of

the plaintiff’s dentition over a photo was an accepted method of trying to

determine a match in 1984, while Bowers or Golden may opine that this

method was not in common use in 1984. Brumit may look at the way Johnson

or Rawson aligned the overlays and opine that they misaligned them, while

Levine may give four reasons why he believes Johnson or Rawson correctly

aligned the overlays. It is proper for experts to opine on, and disagree with,

each other’s opinions on these bases.

      The court will not allow the experts to opine that another expert’s

opinions are flawed because that expert has been discredited in other cases, or

because the testifying expert with whom he or she disagrees had an ulterior

motive, bad intent, or a certain bias. All the experts must confine their

disagreements with the opinions of other experts to disagreements based on

examination of the evidence, in the context of the assumptions, methods, and

technologies in existence in 1984/85.




                                        90

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 90 of 95 Document 287
       This does not mean that a party cannot cross-examine an expert on his

or her own possible bias, or about whether he or she has been criticized or

rejected as an expert in other cases. While the defendants cannot raise

Brumit’s possible biases through Levine, they may cross-examine Brumit on

the issue. The defendants cannot raise Bowers’ possible bias through Levine,

but they may cross-examine Bowers on that issue. While the plaintiff cannot

raise the issue of the testimony Rawson presented in Krone through Levine’s

testimony, they may seek to cross-examine Rawson on that issue.18

III.   CONCLUSION

       The court GRANTS IN PART AND DENIES IN PART the plaintiff’s

Motion to Partially Exclude Testimony of Dr. Golden, Dr. Senn, and Dr. Brumit:

#3 This Court Should Bar Testimony About How the Science of Forensic

Odontology Has Changed. The parties may ask Golden, Senn and Brumit what

assumptions, methods and technologies they used to reach their conclusions

that the plaintiff was not the biter, and may ask whether those assumptions,

methods and technologies existed in 1984/85. They may not elicit general

testimony from these experts (or from Levine or Bowers) about how forensic




18 The parties argued at the February 7 hearing about whether the Krone issue
constituted improper propensity evidence under Fed. R. Evid. 404(b), and at
the time, the court concluded that it was. In hindsight, that conclusion was
irrelevant to the question of whether Levine could testify about what happened
in Krone. It is relevant to whether the plaintiff may cross-examine Rawson
about Krone. Rawson has a motion in limine on this issue, dkt. no. 210 at ¶2,
as has Johnson, dkt. no. 225 at ¶¶10, 12. The court will resolve those motions
separately.
                                      91

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 91 of 95 Document 287
odontology has advanced, evolved or changed in the last thirty-four years. Dkt.

No. 190 at 8.

      The court GRANTS the Plaintiff’s Motion to Partially Exclude Testimony

of Dr. Golden, Dr. Senn, and Dr. Brumit: #4 This Court Should Preclude Any

Opinion Testimony on Whether Cross-Examination or Hiring a Competing

Expert is Best Practice for Challenging an Expert, or Can Cure Fabrication. The

parties may not question forensic odontology experts on whether cross-

examination or hiring competing expert witnesses are good ways, or the best

ways, of challenging the expert testimony of a forensic odontologist. The court

will not admit the Morgan documents. The parties may not ask witnesses about

Morgan or his conclusions, may not mention or refer to Morgan, and may not

discuss the fact that the plaintiff hired an expert. Dkt. No. 190 at 10.

      The court GRANTS IN PART AND DENIES IN PART the Plaintiff’s

Motion to Exclude Testimony of Dr. Lowell Levine: #3 Dr. Levine Should Be

Barred From Testifying About the Quality of Images. Dr. Levine cannot testify

as to whether the photographs of the bite marks or the plaintiff’s dentition were

properly taken. Dr. Levine may testify about whether, based on his experience

viewing photographs of bite marks and dentition, the images appear to the

naked eye to be distorted, or the subjects in the photos appear to be distorted.

Dkt. No. 192 at 8.

      The court GRANTS the Plaintiff’s Motion to Exclude Testimony of Dr.

Lowell Levine: #7 Dr. Levine Should Be Barred From Testifying About Moses

Price. Specifically, Dr. Levine cannot testify about whether Dr. Brumit’s

                                        92

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 92 of 95 Document 287
opinions (or those of any other expert) were infected by bias. Dkt. No. 192 at

18.

      The court GRANTS the Plaintiff’s Motion to Exclude Testimony of Dr.

Lowell Levine: #8 This Court Should Bar Dr. Levine From Testifying that the

Innocence Project Panel Was Biased. Dkt. No. 192 at 20.

      The court GRANTS IN PART the Defendants’ Motion to Exclude Certain

Expert Opinions and Testimony of Dr. C. Michael Bowers: #5 Dr. Bowers

Should Be Precluded From Offering Opinions In the Field of Forensic Imaging.

Bowers may not testify about how the CU-5 Polaroid close-up camera works,

whether it automatically scales images at 1:1, or anything related to the

technical operation of that camera. Bowers may not testify that he could tell by

conducting ditigal imaging that the photographs of the bite marks or the

plaintiff’s dentition were distorted. Bowers may testify about whether, based on

his experience viewing photographs of bite marks and dentition, the images

appear to the naked eye to be distorted, or the subjects in the photos appear to

be distorted. Dkt. No. 195 at 20.

      The court GRANTS the Defendants’ Motion to Exclude Certain Expert

Opinions and Testimony of Dr. C. Michael Bowers: #6 Dr. Bowers Should Be

Precluded From Offering the Opinion that Dr. Johnson “Provided a False Level

of Certainty” in his 1985 Report. Bowers may not testify about, or comment on,

Johnson’s or Rawson’s state of mind. Bowers may not attack the conclusions of

Johnson or Bowers based on assumptions, methodologies or technologies that

were not available in 1984/85. Dkt. No. 195 at 22.

                                       93

       Case 2:09-cv-01033-PP Filed 02/21/19 Page 93 of 95 Document 287
      The court GRANTS the Defendants’ Motion to Exclude Certain Expert

Opinions and Testimony of Dr. C. Michael Bowers: #7 Dr. Bowers Should be

Precluded From Commenting Upon the Conclusion of the WI Innocence Project

Odontology Panel and its Report. Dkt. No. 195 at 24.

      The court GRANTS the Defendants’ Motion to Exclude Certain Expert

Opinions and Testimony of Dr. C. Michael Bowers: #8 Dr. Bowers Should be

Precluded From Mentioning or Commenting Upon “Dr. Rawson’s History of Bad

Bite Mark Analysis.” Dkt. No. 195 at 26.

      The court GRANTS the Defendants’ Motion to Exclude Certain Expert

Opinions and Testimony of Dr. C. Michael Bowers: #9 Dr. Bowers’ Opinions

Based Upon his Own Purported Bite Mark Analysis Should be Prohibited as

Lacking Adequate Scientific Foundation under Daubert. Dkt. No. 195 at 27.

      The court DENIES the Defendants’ Motion to Exclude Certain Opinions

and Testimony Offered by Mr. Stinson’s Experts Senn, Golden, Brumit, Adams

and Waller: #1 Stinson’s Odontology Experts Should be Precluded from

Testifying About Their Own Analysis of the Bite Marks in This Case, and From

Offering an Opinion that Stinson Can Reliably Be Excluded as the Biter Based

Upon Bite Mark Analysis. Dkt. No. 197 at 3.

      The court GRANTS the Defendants’ Motion to Exclude Certain Opinions

and Testimony Offered by Mr. Stinson’s Experts Senn, Golden, Brumit, Adams

and Waller: #3 Stinson’s Odontology Experts Should be Precluded from

Offering “Negligence” Opinions or Opinions Couched in Terms of “Standard of

Care” on the Work Performed by Dr. Johnson and Dr. Rawson in 1985. To

                                      94

      Case 2:09-cv-01033-PP Filed 02/21/19 Page 94 of 95 Document 287
prove his negligence claim, the plaintiff must present expert witness testimony

regarding whether the defendants owed him a duty of care and whether they

breached that duty. Dkt. No. 197 at 18.

      Dated in Milwaukee, Wisconsin this 21st day of February, 2019.

                                     BY THE COURT:



                                     ___________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                      95

      Case 2:09-cv-01033-PP Filed 02/21/19 Page 95 of 95 Document 287
